UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2013 Date of reporting period:	August 31, 2012 Item 1. Schedule of Investments: Putnam Dynamic Risk Allocation Fund The fund's portfolio 8/31/12 (Unaudited) COMMON STOCKS (36.1%) (a) Shares Value Basic materials (1.8%) Allied Nevada Gold Corp. (NON) 1,528 $49,782 American Vanguard Corp. 154 4,531 Assa Abloy AB Class B (Sweden) 4,669 142,500 BASF SE (Germany) 2,315 179,661 Bemis Co., Inc. 1,702 51,503 BHP Billiton PLC (United Kingdom) 3,206 93,222 BHP Billiton, Ltd. (Australia) 5,443 178,933 Buckeye Technologies, Inc. 281 8,520 Cambrex Corp. (NON) 1,056 12,862 Eagle Materials, Inc. 166 7,080 FMC Corp. 1,681 91,312 Georgia Gulf Corp. 154 6,105 Holcim, Ltd. (Switzerland) 1,928 118,208 Innophos Holdings, Inc. 237 11,208 Innospec, Inc. (NON) 303 9,532 International Flavors & Fragrances, Inc. 1,127 68,206 K&S AG (Germany) 533 26,022 KapStone Paper and Packaging Corp. (NON) 515 10,315 Koninklijke DSM NV (Netherlands) 1,780 83,296 Kraton Performance Polymers, Inc. (NON) 160 3,432 Kronos Worldwide, Inc. 537 9,113 L.B. Foster Co. Class A 78 2,508 Landec Corp. (NON) 472 4,626 Linde AG (Germany) 639 100,657 LSB Industries, Inc. (NON) 844 31,819 Minerals Technologies, Inc. 54 3,662 Newmont Mining Corp. 3,277 166,078 Nitto Denko Corp. (Japan) 4,300 199,937 NN, Inc. (NON) 803 6,769 OM Group, Inc. (NON) 268 4,942 PolyOne Corp. 836 13,192 PPG Industries, Inc. 1,408 154,908 Rio Tinto PLC (United Kingdom) 3,092 135,255 Rio Tinto, Ltd. (Australia) 1,648 84,457 Royal Gold, Inc. 859 75,609 Sherwin-Williams Co. (The) 969 138,645 Showa Denko KK (Japan) 34,000 57,708 Sigma-Aldrich Corp. 1,322 93,902 Stillwater Mining Co. (NON) 466 4,907 Syngenta AG (Switzerland) 277 93,290 Tronox, Ltd. Class A 242 6,241 Valspar Corp. 1,398 74,569 voestalpine AG (Austria) 2,842 81,140 W.R. Grace & Co. (NON) 244 14,093 Capital goods (1.7%) ABB, Ltd. (Switzerland) 5,301 92,006 Aisin Seiki Co., Ltd. (Japan) 3,000 96,112 American Axle & Manufacturing Holdings, Inc. (NON) 400 4,468 Applied Industrial Technologies, Inc. 323 13,140 AZZ, Inc. 168 5,336 Ball Corp. 2,036 85,858 Cascade Corp. 200 9,814 Chart Industries, Inc. (NON) 249 17,380 Chase Corp. 350 5,695 Cobham PLC (United Kingdom) 26,471 92,004 Covanta Holding Corp. 3,091 52,856 DXP Enterprises, Inc. (NON) 192 8,853 European Aeronautic Defense and Space Co. NV (France) 3,781 144,003 Franklin Electric Co., Inc. 174 9,436 Fuji Electric Co., Ltd. (Japan) 34,000 67,799 Gardner Denver, Inc. 140 8,439 Generac Holdings, Inc. 230 4,957 General Dynamics Corp. 3,083 201,967 Global Power Equipment Group, Inc. 303 5,909 Great Lakes Dredge & Dock Corp. 2,495 18,238 Greenbrier Companies, Inc. (NON) 363 5,245 Hitachi, Ltd. (Japan) 34,000 196,386 IHI Corp. (Japan) 20,000 43,237 Lockheed Martin Corp. 2,466 224,751 McDermott International, Inc. (NON) 1,495 16,654 NACCO Industries, Inc. Class A 49 5,214 Northrop Grumman Corp. 2,861 191,372 Raytheon Co. 3,685 208,276 Republic Services, Inc. 4,287 118,536 Roper Industries, Inc. 1,315 135,169 Schindler Holding AG (Switzerland) 664 78,129 Singapore Technologies Engineering, Ltd. (Singapore) 14,000 38,337 Smith & Wesson Holding Corp. (NON) 653 5,250 Standard Motor Products, Inc. 582 10,266 Standex International Corp. 150 6,696 Stericycle, Inc. (NON) 1,265 115,773 Sturm Ruger & Co., Inc. 173 7,491 Tetra Tech, Inc. (NON) 148 3,839 TriMas Corp. (NON) 868 18,662 Universal Display Corp. (NON) 101 4,077 Valmont Industries, Inc. 112 14,196 Vinci SA (France) 2,326 100,904 Waste Connections, Inc. 2,330 67,454 Communication services (1.3%) Allot Communications, Ltd. (Israel) (NON) 252 6,658 American Tower Corp. Class A (R) 2,242 157,837 Aruba Networks, Inc. (NON) 200 3,930 AT&T, Inc. 5,046 184,885 BT Group PLC (United Kingdom) 62,273 215,254 CalAmp Corp. (NON) 550 4,180 Cincinnati Bell, Inc. (NON) 2,006 9,408 Comtech Telecommunications Corp. 300 8,436 Deutsche Telekom AG (Germany) 6,694 79,791 EchoStar Corp. Class A (NON) 1,404 37,922 France Telecom SA (France) 6,310 87,112 HSN, Inc. 257 11,573 IAC/InterActiveCorp. 1,876 97,252 InterDigital, Inc. 37 1,249 Kabel Deutschland Holding AG (Germany) (NON) 1,249 82,606 Loral Space & Communications, Inc. 115 8,443 NeuStar, Inc. Class A (NON) 301 11,309 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,600 120,337 NTELOS Holdings Corp. 562 9,650 NTT DoCoMo, Inc. (Japan) 34 57,969 Premiere Global Services, Inc. (NON) 342 3,167 Tele2 AB Class B (Sweden) 3,879 68,129 Telefonica SA (Spain) 6,288 79,395 USA Mobility, Inc. 446 5,089 Verizon Communications, Inc. 10,529 452,115 Vodafone Group PLC (United Kingdom) 31,450 90,666 Windstream Corp. 4,948 48,837 Conglomerates (0.5%) AMETEK, Inc. 3,507 120,325 Danaher Corp. 4,669 250,118 General Electric Co. 10,612 219,775 Marubeni Corp. (Japan) 5,000 32,285 Siemens AG (Germany) 911 86,378 Consumer cyclicals (4.2%) Advance Auto Parts, Inc. 775 55,118 Aeon Co., Ltd. (Japan) 5,700 65,639 Amazon.com, Inc. (NON) 1,688 419,012 Ameristar Casinos, Inc. 693 11,677 ANN, Inc. (NON) 403 14,339 AutoZone, Inc. (NON) 231 83,539 Bed Bath & Beyond, Inc. (NON) 1,866 125,339 Belo Corp. Class A 2,751 20,082 Big Lots, Inc. (NON) 1,353 41,185 Bluegreen Corp. (NON) 871 4,973 Brunswick Corp. 78 1,848 Buckle, Inc. (The) 220 10,019 Bunzl PLC (United Kingdom) 5,044 89,879 Cabela's, Inc. (NON) 244 11,714 Cash America International, Inc. 106 4,115 Christian Dior SA (France) 681 96,655 Cintas Corp. 2,101 84,922 Compass Group PLC (United Kingdom) 5,460 61,496 Conn's, Inc. (NON) 498 11,534 Cooper Tire & Rubber Co. 1,003 20,050 Corporate Executive Board Co. (The) 90 4,190 Crocs, Inc. (NON) 339 5,929 Daimler AG (Registered Shares) (Germany) 1,780 87,149 Deckers Outdoor Corp. (NON) 177 8,765 Deluxe Corp. 560 15,887 Demand Media, Inc. (NON) 267 2,710 Destination Maternity Corp. 600 11,010 Discovery Communications, Inc. Class A (NON) 2,173 119,167 Dollar General Corp. (NON) 1,209 61,744 Dollar Tree, Inc. (NON) 2,083 100,338 Dun & Bradstreet Corp. (The) 943 76,336 Ecolab, Inc. 2,435 155,913 Equifax, Inc. 2,114 96,779 Expedia, Inc. 1,348 69,233 Express, Inc. (NON) 480 7,493 Fiat Industrial SpA (Italy) 7,109 71,360 Finish Line, Inc. (The) Class A 578 13,271 Genesco, Inc. (NON) 48 3,391 Global Cash Access Holdings, Inc. (NON) 742 5,691 GNC Holdings, Inc. Class A 157 6,099 Goodyear Tire & Rubber Co. (The) (NON) 980 11,956 Hakuhodo DY Holdings, Inc. (Japan) 1,570 103,036 Helen of Troy, Ltd. (Bermuda) (NON) 175 5,502 Hino Motors, Ltd. (Japan) 15,000 104,145 HMS Holdings Corp. (NON) 188 6,478 Home Depot, Inc. (The) 7,185 407,749 Host Hotels & Resorts, Inc. (R) 9,949 152,220 Industria de Diseno Textil (Inditex) SA (Spain) 1,170 129,783 Isuzu Motors, Ltd. (Japan) 26,000 133,569 KAR Auction Services, Inc. (NON) 411 7,193 Kimberly-Clark Corp. 4,096 342,426 Kohl's Corp. 2,039 106,436 La-Z-Boy, Inc. (NON) 1,002 13,828 LeapFrog Enterprises, Inc. (NON) 760 8,238 Lumber Liquidators Holdings, Inc. (NON) 93 4,339 M.D.C. Holdings, Inc. 175 6,069 McGraw-Hill Cos., Inc. (The) 2,369 121,293 Men's Wearhouse, Inc. (The) 320 10,112 MGM China Holdings, Ltd. (Hong Kong) 42,800 70,760 Moody's Corp. 3,105 122,958 MSC Industrial Direct Co., Inc. Class A 907 62,855 Next PLC (United Kingdom) 2,677 152,000 O'Reilly Automotive, Inc. (NON) 1,084 92,086 Omnicom Group, Inc. 2,185 112,243 OPAP SA (Greece) 5,680 39,286 PetSmart, Inc. 1,187 84,182 Pier 1 Imports, Inc. 165 3,049 Priceline.com, Inc. (NON) 300 181,371 Publicis Group SA (France) 2,023 104,831 Randstad Holding NV (Netherlands) 712 23,118 Rent-A-Center, Inc. 209 7,374 Ross Stores, Inc. 1,897 131,253 RPX Corp. (NON) 275 3,229 Ryland Group, Inc. (The) 217 5,818 Scania AB Class B (Sweden) 3,940 67,649 Scholastic Corp. 239 7,301 Scotts Miracle-Gro Co. (The) Class A 847 35,278 Scripps Networks Interactive Class A 1,101 65,069 Select Comfort Corp. (NON) 160 4,571 Sinclair Broadcast Group, Inc. Class A 1,384 15,999 SJM Holdings, Ltd. (Hong Kong) 37,000 78,226 Sonic Automotive, Inc. Class A 1,653 29,539 Standard Parking Corp. (NON) 519 11,984 Suzuki Motor Corp. (Japan) 5,200 95,444 Swire Pacific, Ltd. Class A (Hong Kong) 10,500 124,363 Target Corp. 3,795 243,222 Tempur-Pedic International, Inc. (NON) 258 8,060 TNS, Inc. (NON) 967 14,128 Towers Watson & Co. Class A 1,154 62,685 Town Sports International Holdings, Inc. (NON) 603 7,851 True Religion Apparel, Inc. 250 5,798 Tupperware Brands Corp. 772 41,287 Verisk Analytics, Inc. Class A (NON) 2,098 101,795 Viacom, Inc. Class B 3,415 170,784 Volkswagen AG (Preference) (Germany) 616 108,552 VOXX International Corp. (NON) 1,089 8,168 Warnaco Group, Inc. (The) (NON) 115 5,913 Williams-Sonoma, Inc. 337 13,824 Consumer staples (3.6%) AFC Enterprises (NON) 1,289 30,962 Altria Group, Inc. 14,741 500,604 Anheuser-Busch InBev NV (Belgium) 1,149 96,635 Associated British Foods PLC (United Kingdom) 3,642 76,480 Avis Budget Group, Inc. (NON) 1,243 20,410 Barrett Business Services, Inc. 221 5,600 Beacon Roofing Supply, Inc. (NON) 328 9,230 Brinker International, Inc. 1,585 54,619 British American Tobacco (BAT) PLC (United Kingdom) 1,929 100,989 Buffalo Wild Wings, Inc. (NON) 93 7,141 Casino Guichard-Perrachon SA (France) 1,178 104,511 Cheesecake Factory, Inc. (The) 213 7,074 Church & Dwight Co., Inc. 2,945 161,209 Coca-Cola Co. (The) 1,836 68,666 ConAgra Foods, Inc. 6,605 165,852 Core-Mark Holding Co., Inc. 155 7,059 Diageo PLC (United Kingdom) 2,723 74,491 Distribuidora Internacional de Alimentacion SA (Spain) 10,433 55,362 Domino's Pizza, Inc. 120 4,253 Dr. Pepper Snapple Group, Inc. 4,065 182,153 Geo Group, Inc. (The) (NON) 639 16,812 Heineken Holding NV (Netherlands) 1,910 88,231 Itron, Inc. (NON) 326 14,135 Japan Tobacco, Inc. (Japan) 5,500 166,083 Kao Corp. (Japan) 3,600 108,897 Kerry Group PLC Class A (Ireland) 1,911 91,658 Koninklijke Ahold NV (Netherlands) 6,085 75,219 Kroger Co. (The) 8,454 188,355 Lorillard, Inc. 1,751 219,768 McDonald's Corp. 4,275 382,570 Nestle SA (Switzerland) 4,574 284,211 On Assignment, Inc. (NON) 353 5,828 OpenTable, Inc. (NON) 66 2,802 Panera Bread Co. Class A (NON) 351 54,370 Philip Morris International, Inc. 7,430 663,499 Prestige Brands Holdings, Inc. (NON) 376 6,039 Procter & Gamble Co. (The) 2,469 165,892 Reynolds American, Inc. 4,882 225,060 SABMiller PLC (United Kingdom) 1,429 62,966 Spartan Stores, Inc. 310 4,746 Starbucks Corp. 4,186 207,667 Tesco PLC (United Kingdom) 6,213 33,214 Toyota Tsusho Corp. (Japan) 5,300 108,851 Unilever PLC (United Kingdom) 1,955 70,302 USANA Health Sciences, Inc. (NON) 80 3,628 W.W. Grainger, Inc. 698 143,760 Woolworths, Ltd. (Australia) 3,836 117,566 Yamazaki Baking Co., Inc. (Japan) 5,000 65,820 Yum! Brands, Inc. 2,724 173,573 Energy (3.1%) Basic Energy Services, Inc. (NON) 700 7,770 BP PLC (United Kingdom) 14,500 101,409 Chevron Corp. 7,169 804,075 Clayton Williams Energy, Inc. (NON) 91 4,373 ConocoPhillips 6,877 390,545 CVR Energy, Inc. (Escrow) 401 — Delek US Holdings, Inc. 724 19,012 Energy Partners, Ltd. (NON) 535 9,213 ENI SpA (Italy) 6,765 149,573 Exxon Mobil Corp. 13,913 1,214,605 FMC Technologies, Inc. (NON) 3,153 147,687 Helix Energy Solutions Group, Inc. (NON) 977 17,215 HollyFrontier Corp. 3,571 143,876 Key Energy Services, Inc. (NON) 1,017 8,044 Kodiak Oil & Gas Corp. (NON) 850 7,599 Marathon Oil Corp. 6,552 182,277 Mitcham Industries, Inc. (NON) 370 5,661 Murphy Oil Corp. 2,529 129,814 Petrofac, Ltd. (United Kingdom) 6,358 151,241 Phillips 66 (NON) 3,438 144,396 Repsol YPF SA (Spain) 2,972 54,541 Rosetta Resources, Inc. (NON) 118 5,067 Royal Dutch Shell PLC Class A (United Kingdom) 5,203 182,170 Royal Dutch Shell PLC Class B (United Kingdom) 4,787 172,735 Spectra Energy Corp. 6,563 185,470 Statoil ASA (Norway) 5,997 153,948 Stone Energy Corp. (NON) 350 8,236 Swift Energy Co. (NON) 422 8,225 Tesoro Corp. (NON) 497 19,751 Total SA (France) 2,819 140,472 Unit Corp. (NON) 157 6,245 Vaalco Energy, Inc. (NON) 1,910 14,153 W&T Offshore, Inc. 312 5,385 Western Refining, Inc. 489 13,677 Financials (8.0%) 3i Group PLC (United Kingdom) 13,212 43,048 Acadia Realty Trust (R) 2,114 52,639 ACE, Ltd. 4,014 295,952 AG Mortgage Investment Trust, Inc. (R) 190 4,484 Agree Realty Corp. (R) 310 7,694 AIA Group, Ltd. (Hong Kong) 24,800 85,459 Alexandria Real Estate Equities, Inc. (R) 1,334 98,583 Allianz SE (Germany) 705 77,386 Allied World Assurance Co. Holdings AG 2,076 163,028 American Equity Investment Life Holding Co. 1,026 11,861 American Express Co. 7,498 437,133 Amtrust Financial Services, Inc. 179 4,674 Apartment Investment & Management Co. Class A (R) 2,458 65,088 Apollo Commercial Real Estate Finance, Inc. (R) 534 9,356 Apollo Residential Mortgage, Inc. 452 9,239 Arch Capital Group, Ltd. (NON) 4,701 187,617 Arlington Asset Investment Corp. Class A 196 4,488 ARMOUR Residential REIT, Inc. (R) 1,006 7,505 Ashford Hospitality Trust, Inc. (R) 1,254 10,383 Assured Guaranty, Ltd. (Bermuda) 680 8,976 Australia & New Zealand Banking Group, Ltd. (Australia) 7,459 191,906 AvalonBay Communities, Inc. (R) 1,914 270,869 AXA SA (France) 7,158 103,197 Banco Latinoamericano de Exportaciones SA Class E (Panama) 725 15,269 Banco Santander Central Hispano SA (Spain) (NON) 10,153 72,058 Bank of Hawaii Corp. 1,490 68,883 Bank of the Ozarks, Inc. 237 7,608 Barclays PLC (United Kingdom) 45,948 133,847 Berkshire Hathaway, Inc. Class B (NON) 3,632 306,323 BNP Paribas SA (France) 2,933 126,839 BofI Holding, Inc. (NON) 259 6,099 Boston Properties, Inc. (R) 2,021 226,615 BRE Properties (R) 1,296 64,696 Camden Property Trust (R) 1,269 88,107 Cardinal Financial Corp. 667 8,638 Cardtronics, Inc. (NON) 326 9,210 CBL & Associates Properties, Inc. (R) 5,346 114,244 Chimera Investment Corp. (R) 2,417 6,139 Chubb Corp. (The) 2,513 185,686 Citizens & Northern Corp. 376 7,204 Citizens Republic Bancorp, Inc. (NON) 349 7,144 CNO Financial Group, Inc. 1,384 12,318 Commerce Bancshares, Inc. 2,060 82,874 Commonwealth Bank of Australia (Australia) 3,412 193,538 CommonWealth REIT (R) 3,240 48,503 Cousins Properties, Inc. (R) 3,503 27,989 DBS Group Holdings, Ltd. (Singapore) 6,000 69,650 DCT Industrial Trust, Inc. (R) 7,654 48,373 Deutsche Bank AG (Germany) 2,484 88,045 Dexus Property Group (Australia) 85,648 84,759 DFC Global Corp. (NON) 480 8,938 Digital Realty Trust, Inc. (R) 1,565 116,608 Discover Financial Services 6,253 242,179 Duke Realty Corp. (R) 458 6,641 DuPont Fabros Technology, Inc. (R) 2,306 63,553 Dynex Capital, Inc. (R) 961 10,042 East West Bancorp, Inc. 515 11,299 Education Realty Trust, Inc. (R) 994 11,491 Entertainment Properties Trust (R) 127 5,790 Equity Residential Trust (R) 5,624 339,690 Essex Property Trust, Inc. (R) 480 72,950 Everest Re Group, Ltd. 1,790 185,551 Extra Space Storage, Inc. (R) 2,346 80,022 Federal Realty Investment Trust (R) 926 99,925 Financial Institutions, Inc. 400 7,000 First Community Bancshares Inc. 390 5,795 First Industrial Realty Trust (NON) (R) 3,458 44,608 Flushing Financial Corp. 718 10,942 General Growth Properties (R) 7,402 152,333 Genworth Financial, Inc. Class A (NON) 2,882 15,246 Glimcher Realty Trust (R) 747 7,829 Hachijuni Bank, Ltd. (The) (Japan) 14,000 77,168 Hang Lung Group, Ltd. (Hong Kong) 13,000 81,315 Hanmi Financial Corp. (NON) 803 10,029 HCP, Inc. (R) 3,563 163,399 Health Care REIT, Inc. (R) 1,649 96,368 Heartland Financial USA, Inc. 255 6,678 HFF, Inc. Class A (NON) 1,223 16,266 Home Bancshares, Inc. 196 6,176 HSBC Holdings, PLC (United Kingdom) 27,593 240,371 Insurance Australia Group, Ltd. (Australia) 28,240 121,438 Invesco Mortgage Capital, Inc. (R) 277 5,676 Investment AB Kinnevik Class B (Sweden) 4,850 97,901 Investors Real Estate Trust (R) 928 7,749 Jones Lang LaSalle, Inc. 173 12,478 JPMorgan Chase & Co. 2,553 94,818 Kimco Realty Corp. (R) 2,540 51,613 LaSalle Hotel Properties (R) 2,266 61,749 Lexington Realty Trust (R) 8,602 80,687 Liberty Property Trust (R) 2,179 80,362 LTC Properties, Inc. (R) 1,594 53,782 M&T Bank Corp. 1,946 169,107 Macerich Co. (The) (R) 829 49,384 Maiden Holdings, Ltd. (Bermuda) 671 6,160 MainSource Financial Group, Inc. 599 7,206 MFA Financial, Inc. (R) 1,082 8,862 Mid-America Apartment Communities, Inc. (R) 751 51,068 Mission West Properties (R) 566 5,105 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 19,600 89,834 Nasdaq OMX Group, Inc. (The) 2,843 65,019 National Australia Bank, Ltd. (Australia) 3,067 80,147 National Financial Partners Corp. (NON) 310 4,569 National Health Investors, Inc. (R) 391 20,426 Nationstar Mortgage Holdings, Inc. (NON) 305 8,272 Nelnet, Inc. Class A 350 8,383 Northern Trust Corp. 3,108 144,336 Ocwen Financial Corp. (NON) 840 21,613 One Liberty Properties, Inc. (R) 455 8,695 ORIX Corp. (Japan) 900 83,583 Pennsylvania Real Estate Investment Trust (R) 3,118 49,015 People's United Financial, Inc. 8,350 99,950 Peoples Bancorp, Inc. 400 8,840 Popular, Inc. (Puerto Rico) (NON) 315 4,990 Portfolio Recovery Associates, Inc. (NON) 43 4,315 Post Properties, Inc. (R) 1,002 51,152 Prologis, Inc. (R) 3,814 130,324 Protective Life Corp. 302 8,532 Prudential PLC (United Kingdom) 7,252 90,699 PS Business Parks, Inc. (R) 259 17,656 Public Storage (R) 2,670 388,645 Ramco-Gershenson Properties Trust (R) 3,184 41,265 Rayonier, Inc. (R) 1,198 58,690 Realty Income Corp. (R) 1,940 81,732 Regency Centers Corp. (R) 2,054 100,646 RenaissanceRe Holdings, Ltd. 2,084 160,989 Republic Bancorp, Inc. Class A 269 6,066 Resona Holdings, Inc. (Japan) 13,600 53,397 RLJ Lodging Trust (R) 3,067 54,715 Royal Bank of Scotland Group PLC (United Kingdom) (NON) 6,716 24,098 Sekisui Chemical Co., Ltd. (Japan) 8,000 65,665 Senior Housing Properties Trust (R) 220 4,866 Simon Property Group, Inc. (R) 4,900 777,630 SL Green Realty Corp. (R) 1,543 124,366 Southside Bancshares, Inc. 308 6,748 Sovran Self Storage, Inc. (R) 249 14,156 St. Joe Co. (The) (NON) 1,443 27,662 Starwood Property Trust, Inc. (R) 214 5,040 Stockland (Units) (Australia) (R) 24,476 80,611 Strategic Hotels & Resorts (R) (NON) 6,411 39,107 Suncorp Group, Ltd. (Australia) 9,809 93,431 Sunstone Hotel Investors, Inc. (NON) (R) 4,628 48,270 Svenska Handelsbanken AB Class A (Sweden) 2,945 102,429 Swedbank AB Class A (Sweden) 5,909 103,401 Swiss Life Holding AG (Switzerland) 979 110,873 SWS Group, Inc. (NON) 1,061 6,334 Symetra Financial Corp. 671 8,200 Taubman Centers, Inc. (R) 183 14,644 UDR, Inc. (R) 1,498 37,825 Universal Health Realty Income Trust (R) 56 2,418 Urstadt Biddle Properties, Inc. Class A (R) 310 6,045 Validus Holdings, Ltd. 4,010 134,375 Virginia Commerce Bancorp, Inc. (NON) 1,000 8,090 Vornado Realty Trust (R) 2,293 186,123 W.R. Berkley Corp. 4,405 164,659 Walker & Dunlop, Inc. (NON) 318 4,204 Walter Investment Management Corp. 224 6,270 Washington Banking Co. 475 6,474 Weingarten Realty Investors (R) 3,220 89,935 Wells Fargo & Co. 3,060 104,132 Westpac Banking Corp. (Australia) 3,675 94,328 Wheelock and Co., Ltd. (Hong Kong) 15,000 57,331 World Acceptance Corp. (NON) 81 5,913 Health care (3.7%) Abbott Laboratories 6,302 413,033 ABIOMED, Inc. (NON) 274 6,118 Aetna, Inc. 3,239 124,410 Affymax, Inc. (NON) 387 6,846 Alfresa Holdings Corp. (Japan) 1,100 54,404 Amedisys, Inc. (NON) 56 788 AmerisourceBergen Corp. 2,796 107,702 Amgen, Inc. 3,678 308,658 AmSurg Corp. (NON) 169 4,970 AstraZeneca PLC (United Kingdom) 2,347 109,312 athenahealth, Inc. (NON) 46 4,065 Bayer AG (Germany) 425 32,964 Biogen Idec, Inc. (NON) 1,351 198,043 Bristol-Myers Squibb Co. 7,786 257,016 C.R. Bard, Inc. 1,003 98,404 Cardinal Health, Inc. 3,235 127,944 Centene Corp. (NON) 141 5,726 Coloplast A/S Class B (Denmark) 457 91,169 Computer Programs & Systems, Inc. 62 3,134 Conmed Corp. 485 13,105 Cubist Pharmaceuticals, Inc. (NON) 243 11,227 Cyberonics, Inc. (NON) 96 4,793 Eli Lilly & Co. 5,120 229,939 Endo Health Solutions, Inc. (NON) 450 14,319 Forest Laboratories, Inc. (NON) 2,252 78,122 Fresenius SE & Co. KGgA (Germany) 885 94,325 Gilead Sciences, Inc. (NON) 4,061 234,279 GlaxoSmithKline PLC (United Kingdom) 10,111 228,622 Greatbatch, Inc. (NON) 666 15,418 Haemonetics Corp. (NON) 96 7,072 Health Net, Inc. (NON) 249 5,789 HealthSouth Corp. (NON) 780 17,862 Hi-Tech Pharmacal Co., Inc. (NON) 165 5,889 Humana, Inc. 1,528 107,082 Impax Laboratories, Inc. (NON) 564 13,350 Jazz Pharmaceuticals PLC (Ireland) (NON) 646 29,399 Johnson & Johnson 2,295 154,752 Kindred Healthcare, Inc. (NON) 836 9,330 Magellan Health Services, Inc. (NON) 100 4,961 McKesson Corp. 2,028 176,659 MedAssets, Inc. (NON) 1,271 21,696 Medicines Co. (The) (NON) 678 17,418 Medicis Pharmaceutical Corp. Class A 525 16,569 Merck & Co., Inc. 715 30,781 Metropolitan Health Networks, Inc. (NON) 1,367 10,991 Molina Healthcare, Inc. (NON) 328 7,951 Novartis AG (Switzerland) 2,247 132,336 Novo Nordisk A/S Class B (Denmark) 837 131,701 Obagi Medical Products, Inc. (NON) 1,326 17,715 Omega Healthcare Investors, Inc. (R) 609 14,628 Omnicare, Inc. 469 15,186 OraSure Technologies, Inc. (NON) 1,118 10,856 Orion OYJ Class B (Finland) 2,698 55,320 Otsuka Holdings Company, Ltd. (Japan) 4,400 134,393 PDL BioPharma, Inc. 1,481 10,900 Perrigo Co. 708 77,859 Pfizer, Inc. 5,887 140,464 Pharmacyclics, Inc. (NON) 42 2,811 PharMerica Corp. (NON) 537 6,766 PSS World Medical, Inc. (NON) 130 2,807 Quality Systems, Inc. 92 1,626 Questcor Pharmaceuticals, Inc. (NON) 128 5,560 ResMed, Inc. (NON) 2,292 86,110 Roche Holding AG-Genusschein (Switzerland) 1,335 242,882 RTI Biologics, Inc. (NON) 1,399 5,344 Sabra Health Care REIT, Inc. (R) 2,556 48,999 Salix Pharmaceuticals, Ltd. (NON) 73 3,209 Sanofi (France) 1,618 132,151 Spectrum Pharmaceuticals, Inc. (NON) (S) 1,271 15,201 STAAR Surgical Co. (NON) 1,251 8,194 Suzuken Co., Ltd. (Japan) 1,200 40,711 Triple-S Management Corp. Class B (Puerto Rico) (NON) 219 4,476 United Therapeutics Corp. (NON) 48 2,598 UnitedHealth Group, Inc. 6,061 329,112 Ventas, Inc. (R) 4,237 277,481 ViroPharma, Inc. (NON) 431 11,465 Warner Chilcott PLC Class A (NON) 644 8,771 WellCare Health Plans, Inc. (NON) 228 12,925 Technology (6.6%) 3D Systems Corp. (NON) 101 4,415 Acacia Research Corp. (NON) 100 2,634 Accenture PLC Class A 4,492 276,707 Actuate Corp. (NON) 3,008 21,026 Acxiom Corp. (NON) 949 16,190 Altera Corp. 4,633 172,950 Analog Devices, Inc. 4,503 178,949 Anixter International, Inc. 112 6,735 Apple, Inc. 6,272 4,172,385 ASML Holding NV (Netherlands) 1,603 90,595 Aspen Technology, Inc. (NON) 241 5,876 Avago Technologies, Ltd. (Singapore) 3,850 140,795 BMC Software, Inc. (NON) 2,847 117,866 Bottomline Technologies, Inc. (NON) 314 7,046 Brocade Communications Systems, Inc. (NON) 1,056 6,125 Cirrus Logic, Inc. (NON) 166 6,917 Cisco Systems, Inc. 27,765 529,756 Coherent, Inc. (NON) 84 3,956 Coinstar, Inc. (NON) 70 3,578 Commvault Systems, Inc. (NON) 74 3,731 Computershare, Ltd. (Australia) 4,032 35,098 CSG Systems International, Inc. (NON) 313 6,639 Cypress Semiconductor Corp. (NON) 472 5,480 EnerSys (NON) 370 13,783 Entegris, Inc. (NON) 1,690 14,855 Fair Isaac Corp. 542 23,149 FEI Co. 315 16,919 First Solar, Inc. (NON) 345 6,897 Fujitsu, Ltd. (Japan) 34,000 139,517 Google, Inc. Class A (NON) 1,038 711,123 GSI Group, Inc. (NON) 679 6,111 IBM Corp. 4,093 797,521 Infineon Technologies AG (Germany) 14,944 103,078 InnerWorkings, Inc. (NON) 451 5,435 Integrated Silicon Solutions, Inc. (NON) 1,171 11,605 Intel Corp. 2,798 69,474 Intuit, Inc. 2,985 174,742 Ixia (NON) 237 3,517 JDA Software Group, Inc. (NON) 279 8,593 KLA-Tencor Corp. 3,117 159,933 L-3 Communications Holdings, Inc. 1,513 106,273 Lam Research Corp. (NON) 3,108 106,076 LivePerson, Inc. (NON) 345 5,683 Manhattan Associates, Inc. (NON) 140 7,081 Maxim Integrated Products, Inc. 5,371 145,769 Mentor Graphics Corp. (NON) 875 14,464 Microchip Technology, Inc. 3,876 134,691 Microsemi Corp. (NON) 294 5,854 Microsoft Corp. 25,394 782,643 MTS Systems Corp. 163 8,282 Netscout Systems, Inc. (NON) 309 7,339 NTT Data Corp. (Japan) 14 41,946 Omnivision Technologies, Inc. (NON) 249 4,046 Parametric Technology Corp. (NON) 279 5,929 Perficient, Inc. (NON) 539 5,773 Pericom Semiconductor Corp. (NON) 783 6,287 Photronics, Inc. (NON) 1,019 5,982 Plantronics, Inc. 152 5,420 Polycom, Inc. (NON) 443 4,616 Procera Networks, Inc. (NON) 319 6,760 QLIK Technologies, Inc. (NON) 110 2,327 RealPage, Inc. (NON) 238 6,071 RF Micro Devices, Inc. (NON) 1,030 3,863 Rovi Corp. (NON) 1,000 15,340 Rudolph Technologies, Inc. (NON) 719 6,715 SAP AG (Germany) 618 40,726 Semtech Corp. (NON) 336 8,239 Silicon Graphics International Corp. (NON) 640 5,466 Silicon Image, Inc. (NON) 843 3,987 Skyworks Solutions, Inc. (NON) 135 4,112 Softbank Corp. (Japan) 2,200 90,001 Sourcefire, Inc. (NON) 110 5,708 Synaptics, Inc. (NON) 186 5,658 Synchronoss Technologies, Inc. (NON) 140 3,221 Tangoe, Inc. (NON) 166 2,689 Teradyne, Inc. (NON) 566 8,841 TIBCO Software, Inc. (NON) 468 14,003 Travelzoo, Inc. (NON) 249 5,617 Tyler Technologies, Inc. (NON) 126 5,073 Ultimate Software Group, Inc. (NON) 68 6,745 Ultra Clean Holdings, Inc. (NON) 934 5,492 Unisys Corp. (NON) 87 1,838 VASCO Data Security International, Inc. (NON) 1,489 14,026 Xilinx, Inc. 4,396 149,068 Transportation (0.7%) Alaska Air Group, Inc. (NON) 203 6,811 Central Japan Railway Co. (Japan) 25 218,021 ComfortDelgro Corp., Ltd. (Singapore) 42,000 56,482 Copa Holdings SA Class A (Panama) 804 62,415 International Consolidated Airlines Group SA (United Kingdom) (NON) 17,370 38,644 J. B. Hunt Transport Services, Inc. 1,696 88,938 Neptune Orient Lines, Ltd. (Singapore) (NON) 71,000 62,213 Southwest Airlines Co. 12,036 107,602 Swift Transportation Co. (NON) 1,399 11,402 United Parcel Service, Inc. Class B 4,925 363,514 US Airways Group, Inc. (NON) 380 4,051 Utilities and power (0.9%) Chubu Electric Power, Inc. (Japan) 2,100 25,017 CMS Energy Corp. 3,972 91,634 DTE Energy Co. 2,137 124,801 Enel SpA (Italy) 22,617 74,383 Entergy Corp. 2,032 138,339 GDF Suez (France) 4,072 100,048 ITC Holdings Corp. 929 66,869 Kinder Morgan, Inc. 3,632 129,917 National Grid PLC (United Kingdom) 13,719 148,774 PG&E Corp. 3,942 171,122 Pinnacle West Capital Corp. 1,748 89,795 Red Electrica Corporacion SA (Spain) 2,199 95,070 Toho Gas Co., Ltd. (Japan) 10,000 65,368 Westar Energy, Inc. 2,297 66,864 Total common stocks (cost $52,019,765) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, September 1, 2042 $1,000,000 $1,050,391 U.S. Government Agency Mortgage Obligations (4.3%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, October 1, 2042 1,000,000 1,091,211 5s, TBA, September 1, 2042 2,000,000 2,184,062 4s, TBA, September 1, 2042 2,000,000 2,144,375 3 1/2s, TBA, September 1, 2027 1,000,000 1,063,281 Total U.S. government and agency mortgage obligations (cost $7,514,493) U.S. TREASURY OBLIGATIONS (0.6%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/8s, February 15, 2040 (i) $54,152 $79,455 U.S. Treasury Notes 3 1/2s, May 15, 2020 (i) 97,000 115,006 U.S. Treasury Notes 2 3/4s, November 30, 2016 (i) 167,000 184,072 U.S. Treasury Notes 3/4s, September 15, 2013 (i) 150,000 151,377 U.S. Treasury Notes 1/2s, November 15, 2013 (i) 181,000 181,921 U.S. Treasury Notes 1/8s, September 30, 2013 (i) 242,000 241,927 Total U.S. treasury obligations (cost $953,758) COMMODITY LINKED NOTES (4.4%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $842,000 $1,044,838 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 440,000 440,660 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 0005, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 3,400,000 3,315,340 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 842,000 1,045,138 UBS AG/London 144A notes 1-month LIBOR, 2012 (Indexed to the UBS Bloomberg CMCI TR Index multiplied by 3) (Jersey) 749,000 698,289 Total commodity linked notes (cost $6,273,000) CORPORATE BONDS AND NOTES (2.5%) (a) Principal amount Value AES Corp. (The) sr. unsec. notes 8s, 2020 $170,000 $198,050 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 230,000 248,517 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 20,000 19,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 90,000 96,075 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 80,000 85,000 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 30,000 30,563 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 70,000 74,725 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 195,000 214,988 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 90,000 81,450 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 240,000 237,900 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 65,000 67,113 HCA, Inc. sr. notes 6 1/2s, 2020 210,000 231,000 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 105,000 100,144 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 341,775 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 200,000 228,000 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 95,000 97,613 Navistar International Corp. sr. notes 8 1/4s, 2021 120,000 114,150 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 45,000 45,731 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 60,000 65,400 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 115,000 123,050 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 110,000 121,550 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 175,000 180,250 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 385,000 394,144 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 100,000 109,000 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 130,000 92,300 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 55,000 58,988 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 94,722 Total corporate bonds and notes (cost $3,762,364) PURCHASED OPTIONS OUTSTANDING (0.3%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Aug-12/$115.00 10,576 $52,790 SPDR S&P rust (Put) Jul-13/115.00 29,934 137,086 SPDR S&P rust (Put) Jun-13/110.00 25,594 79,606 SPDR S&P rust (Put) May-13/108.00 30,279 69,558 SPDR S&P rust (Put) Apr-13/117.00 14,706 44,360 SPDR S&P rust (Put) Mar-13/116.00 9,176 21,219 SPDR S&P rust (Put) Mar-13/116.00 5,350 12,372 SPDR S&P rust (Put) Feb-13/115.00 12,741 21,702 SPDR S&P rust (Put) Feb-13/115.00 1,785 3,155 SPDR S&P rust (Put) Jan-13/110.00 9,562 9,578 SPDR S&P rust (Put) Jan-13/110.00 4,963 4,971 SPDR S&P rust (Put) Dec-12/102.00 14,525 5,346 SPDR S&P rust (Put) Nov-12/99.00 10,578 1,174 SPDR S&P rust (Put) Nov-12/99.00 3,944 438 SPDR S&P rust (Put) Oct-12/100.00 10,577 343 SPDR S&P rust (Put) Oct-12/100.00 3,945 128 SPDR S&P rust (Put) Sep-12/140.00 20,982 37,810 SPDR S&P rust (Put) Sep-12/125.00 9,176 940 SPDR S&P rust (Put) Sep-12/125.00 5,350 547 Total purchased options outstanding (cost $959,920) SHORT-TERM INVESTMENTS (58.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 12,500 $12,500 Putnam Money Market Liquidity Fund 0.13% (e) 45,862,315 45,862,315 SSgA Prime Money Market Fund 0.12% (P) 2,131,043 2,131,043 U.S. Treasury Bills with effective yields ranging from 0.179% to 0.180%, August 22, 2013 (SEG) $3,500,000 3,494,617 U.S. Treasury Bills with effective yields ranging from 0.178% to 0.179%, July 25, 2013 1,500,000 1,497,944 U.S. Treasury Bills with effective yields ranging from 0.161% to 0.162%, June 27, 2013 3,500,000 3,495,832 U.S. Treasury Bills with effective yields ranging from 0.168% to 0.170%, May 30, 2013 (SEG) 2,500,000 2,497,257 U.S. Treasury Bills with effective yields ranging from 0.167% to 0.182%, May 2, 2013 12,000,000 11,988,607 U.S. Treasury Bills with effective yields ranging from 0.199% to 0.199%, March 7, 2013 (SEG) 4,000,000 3,997,344 U.S. Treasury Bills with effective yields ranging from 0.140% to 0.145%, February 7, 2013 (SEG) 3,500,000 3,498,106 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.156%, January 10, 2013 750,000 749,740 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.106%, December 13, 2012 (SEG) 1,000,000 999,729 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, November 15, 2012 500,000 499,922 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.142%, October 18, 2012 6,750,000 6,748,949 Total short-term investments (cost $87,466,774) TOTAL INVESTMENTS Total investments (cost $158,950,074) (b) FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $20,370,072) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 9/20/12 $25,896 $26,321 $(425) Japanese Yen Sell 9/20/12 5,318 5,321 3 Barclays Bank PLC Australian Dollar Sell 9/20/12 96,671 96,812 141 British Pound Buy 9/20/12 152,107 149,632 2,475 Euro Buy 9/20/12 1,651,490 1,617,045 34,445 Hong Kong Dollar Sell 9/20/12 51,369 51,385 16 Japanese Yen Buy 9/20/12 277,112 277,502 (390) Malaysian Ringgit Buy 9/20/12 10,358 10,312 46 Norwegian Krone Sell 9/20/12 11,520 11,092 (428) Polish Zloty Buy 9/20/12 16,926 16,589 337 Swedish Krona Sell 9/20/12 39,298 38,459 (839) Swiss Franc Sell 9/20/12 105 102 (3) Citibank, N.A. Australian Dollar Sell 9/20/12 21,460 21,781 321 British Pound Sell 9/20/12 90,344 88,792 (1,552) Danish Krone Buy 9/20/12 58,154 56,379 1,775 Euro Buy 9/20/12 200,901 199,040 1,861 Japanese Yen Buy 9/20/12 120,826 121,002 (176) Singapore Dollar Buy 9/20/12 8,985 8,960 25 Swiss Franc Sell 9/20/12 42,536 41,609 (927) Credit Suisse AG Australian Dollar Sell 9/20/12 13,310 13,522 212 British Pound Buy 9/20/12 238,799 235,012 3,787 Euro Sell 9/20/12 174,484 170,740 (3,744) Japanese Yen Buy 9/20/12 2,003,456 2,006,877 (3,421) New Zealand Dollar Buy 9/20/12 1,445 1,452 (7) Norwegian Krone Sell 9/20/12 46,287 44,538 (1,749) Swedish Krona Sell 9/20/12 117,820 115,319 (2,501) Swiss Franc Sell 9/20/12 231,330 226,489 (4,841) Deutsche Bank AG Australian Dollar Sell 9/20/12 251,016 254,667 3,651 British Pound Sell 9/20/12 272,301 267,645 (4,656) Euro Buy 9/20/12 1,552,360 1,521,010 31,350 Swiss Franc Sell 9/20/12 69,881 68,363 (1,518) Goldman Sachs International Australian Dollar Sell 9/20/12 6,912 7,020 108 Euro Buy 9/20/12 359,911 352,551 7,360 Japanese Yen Buy 9/20/12 945,552 946,654 (1,102) HSBC Bank USA, National Association Australian Dollar Sell 9/20/12 6,603 6,703 100 British Pound Sell 9/20/12 26,516 26,095 (421) Euro Sell 9/20/12 156,494 152,154 (4,340) Japanese Yen Sell 9/20/12 71,669 71,738 69 Singapore Dollar Sell 9/20/12 36,261 36,145 (116) Swiss Franc Sell 9/20/12 31,012 30,330 (682) JPMorgan Chase Bank, N.A. Australian Dollar Sell 9/20/12 66,958 68,017 1,059 British Pound Buy 9/20/12 303,898 298,688 5,210 Euro Buy 9/20/12 256,126 250,834 5,292 Hong Kong Dollar Sell 9/20/12 144,229 144,274 45 Japanese Yen Buy 9/20/12 2,708,233 2,712,187 (3,954) Mexican Peso Buy 9/20/12 202,121 201,755 366 Polish Zloty Buy 9/20/12 119,295 116,913 2,382 Singapore Dollar Sell 9/20/12 54,071 53,918 (153) Swedish Krona Sell 9/20/12 54,285 53,290 (995) Swiss Franc Sell 9/20/12 19,487 19,034 (453) Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/20/12 95,330 96,731 (1,401) British Pound Sell 9/20/12 23,816 23,412 (404) Euro Buy 9/20/12 264,933 259,564 5,369 Japanese Yen Buy 9/20/12 100,838 100,675 163 Swiss Franc Sell 9/20/12 68,519 66,984 (1,535) State Street Bank and Trust Co. Australian Dollar Buy 9/20/12 32,808 33,276 (468) British Pound Buy 9/20/12 264,679 260,141 4,538 Canadian Dollar Buy 9/20/12 346,728 340,956 5,772 Euro Buy 9/20/12 2,067,506 2,025,088 42,418 Israeli Shekel Buy 9/20/12 6,522 6,502 20 Japanese Yen Buy 9/20/12 2,557,759 2,561,584 (3,825) Norwegian Krone Buy 9/20/12 5,777 5,566 211 Swedish Krona Sell 9/20/12 22,441 21,966 (475) Westpac Banking Corp. British Pound Sell 9/20/12 123,845 121,379 (2,466) Canadian Dollar Buy 9/20/12 195,117 191,973 3,144 Euro Buy 9/20/12 719,570 704,716 14,854 Japanese Yen Buy 9/20/12 237,133 237,490 (357) Total FUTURES CONTRACTS OUTSTANDING at 8/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 18 $2,851,785 Dec-12 $(846) Euro-Bund 10 yr (Long) 65 11,634,020 Dec-12 (7,342) Euro-Buxl 30yr Bond (Long) 11 1,877,241 Dec-12 3,009 Euro-OAT 10 yr (Short) 43 7,232,299 Dec-12 9,764 Euro-Schatz 2 yr (Long) 25 3,485,364 Dec-12 (79) Japanese Government Bond 10 yr (Long) 11 20,231,177 Sep-12 99,212 MSCI EAFE Index Mini (Short) 33 2,423,025 Sep-12 (185,103) NASDAQ 100 Index E-Mini (Short) 43 2,383,060 Sep-12 (194,984) S&P 500 Index E-Mini (Long) 36 2,529,180 Sep-12 173,178 S&P 500 Index E-Mini (Short) 111 7,798,305 Sep-12 (54,713) U.K. Gilt 10 yr (Long) 18 3,456,910 Dec-12 4,023 U.S. Treasury Bond 30 yr (Long) 45 6,813,281 Dec-12 61,086 U.S. Treasury Note 2 yr (Long) 37 8,161,391 Dec-12 5,711 U.S. Treasury Note 5 yr (Long) 60 7,479,844 Dec-12 30,824 U.S. Treasury Note 10 yr (Long) 6 802,313 Dec-12 5,145 Total WRITTEN OPTIONS OUTSTANDING at 8/31/12 (premiums received $388,354) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) 212,378 Sep-12/$146.00 $52,276 SPDR S&P rust (Put) 30,279 May-13/90.00 28,324 SPDR S&P rust (Put) 14,706 Apr-13/100.00 19,496 SPDR S&P rust (Put) 9,176 Mar-13/100.00 9,513 SPDR S&P rust (Put) 5,350 Mar-13/100.00 5,374 SPDR S&P rust (Put) 12,741 Feb-13/100.00 9,340 SPDR S&P rust (Put) 1,785 Feb-13/100.00 1,309 SPDR S&P rust (Put) 9,562 Jan-13/95.00 3,645 SPDR S&P rust (Put) 4,963 Jan-13/95.00 1,875 SPDR S&P rust (Put) 14,525 Dec-12/85.00 1,526 SPDR S&P rust (Put) 10,578 Nov-12/85.00 269 SPDR S&P rust (Put) 3,944 Nov-12/85.00 100 SPDR S&P rust (Put) 9,176 Sep-12/113.00 204 SPDR S&P rust (Put) 5,350 Sep-12/113.00 119 Total TBA SALE COMMITMENTS OUTSTANDING at 8/31/12 (proceeds receivable $1,089,375) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5s, September 1, 2042 $1,000,000 9/13/12 $1,092,031 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $16,497,000 $— 5/2/22 3 month USD-LIBOR-BBA 2.0425% $738,451 3,370,000 — 3/23/22 3 month USD-LIBOR-BBA 2.388% 270,703 Barclay’s Bank, PLC 3,200,000 — 6/7/14 0.6055% 3 month USD-LIBOR-BBA (13,105) 2,500,000 — 6/7/22 1.7575% 3 month USD-LIBOR-BBA (35,408) Credit Suisse International 2,411,000 (E) (36,688) 9/19/22 3 month USD-LIBOR-BBA 2.00% 35,811 6,286,000 (E) 1,234 9/19/14 3 month USD-LIBOR-BBA 0.60% 26,692 2,594,000 (E) (2,075) 9/19/17 3 month USD-LIBOR-BBA 1.10% 38,417 1,870,000 (E) (115,169) 9/19/42 3 month USD-LIBOR-BBA 2.75% (5,737) 400,000 — 7/9/14 3 month USD-LIBOR-BBA 0.533% 1,076 700,000 — 7/9/17 3 month USD-LIBOR-BBA 0.92926% 6,771 2,100,000 — 7/9/22 3 month USD-LIBOR-BBA 1.74566% 22,789 100,000 — 7/9/42 3 month USD-LIBOR-BBA 2.48376% 459 400,000 — 8/8/14 0.43% 3 month USD-LIBOR-BBA (253) 1,600,000 — 8/8/22 3 month USD-LIBOR-BBA 1.7025% 7,704 700,000 — 8/8/42 3 month USD-LIBOR-BBA 2.44125% (4,573) Deutsche Bank AG 1,358,000 — 3/05/22 2.133% 3 month USD-LIBOR-BBA (77,759) JPMorgan Chase Bank NA 1,180,000 — 3/26/22 3 month USD-LIBOR-BBA 2.3245% 87,331 13,000,000 — 4/4/22 3 month USD-LIBOR-BBA 2.2725% 890,597 Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/12 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 9/21/21 (2.305%) USA Non Revised Consumer Price Index- Urban (CPI-U) $37,126 baskets 163,761 3/14/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 906,196 units 2,143 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (411,594) units 450 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (103,262) units 308 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (70,618) units 1,330 4/5/13 3 month USD-LIBOR-BBA minus 0.39% Russell 1000 Total Return Index (305,816) Citibank, N.A. $1,500,000 8/7/22 2.515% USA Non Revised Consumer Price Index- Urban (CPI-U) 5,486 baskets 12 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 6,843 baskets 26 2/13/13 3 month USD-LIBOR-BBA plus 0.10% A basket (CGPUTQL2) of common stocks 14,701 baskets 29 2/13/13 (3 month USD-LIBOR-BBA plus 0.1%) A basket (CGPUTQL2) of common stocks 16,538 units 258 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (4,318) units 681 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (11,397) units 677 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (11,354) Credit Suisse International $3,400,000 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) (6,460) 1,600,000 8/8/22 (2.5325%) USA Non Revised Consumer Price Index- Urban (CPI-U) (5,920) shares 7,060 9/19/12 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF 941 shares 18,583 9/19/12 (3 month USD-LIBOR-BBA minus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF 2,478 shares 6,269 9/19/12 (3 month USD-LIBOR-BBA minus 0.175%) Vanguard Index Funds - MSCI Emerging Markets ETF (6,681) shares 20,127 7/18/13 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF 15,212 shares 11,900 9/19/12 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF 1,587 shares 5,340 9/19/12 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF 712 shares 94,529 7/2/13 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF 13,668 Deutsche Bank AG $500,000 11/7/21 (2.43%) USA Non Revised Consumer Price Index- Urban (CPI-U) (2,060) JPMorgan Chase Bank NA 13,500,000 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) (42,985) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX EM Series 17 Index BB+/P $(12,420) $115,000 6/20/17 500 bp $1,683 DJ CDX EM Series 17 Index BB+/P (12,363) 115,000 6/20/17 500 bp 1,741 DJ CDX EM Series 17 Index BB+/P (6,860) 70,000 6/20/17 500 bp 1,725 DJ CDX EM Series 17 Index BB+/P (212,300) 2,200,000 6/20/17 500 bp 56,894 DJ CDX EM Series 17 Index BB+/P (51,500) 500,000 6/20/17 500 bp 8,639 DJ CDX EM Series 17 Index BB+/P (103,860) 900,000 6/20/17 500 bp 515 DJ CDX EM Series 17 Index BB+/P (529,760) 4,300,000 6/20/17 500 bp (2,413) DJ CDX NA HY Series 18 Index B+/P 140,663 3,593,700 6/20/17 500 bp 114,065 DJ CDX NA HY Series 18 Index B+/P 25,493 509,850 6/20/17 500 bp 21,294 DJ CDX NA HY Series 18 Index B+/P 60,218 2,271,060 6/20/17 500 bp 43,409 DJ CDX NA IG Series 18 Index BBB+/P (508) 260,000 6/20/17 100 bp (189) DJ CDX NA IG Series 18 Index BBB+/P 3,072 755,000 6/20/17 100 bp 3,664 Citibank, N.A. DJ CDX NA IG Series 18 Index BBB+/P 889 85,000 6/20/17 100 bp 993 Credit Suisse International DJ CDX NA HY Series 18 Index B+/P 70,000 1,980,000 6/20/17 500 bp 55,346 DJ CDX NA IG Series 18 Index BBB+/P 7,254 850,000 6/20/17 100 bp 8,297 DJ CDX NA IG Series 18 Index BBB+/P 393 375,000 6/20/17 100 bp 354 Deutsche Bank AG DJ CDX EM Series 17 Index BB+/P (56,280) 700,000 6/20/17 500 bp 29,567 DJ CDX NA HY Series 18 Index B+/P 74,064 2,079,000 6/20/17 500 bp 52,614 DJ CDX NA HY Series 18 Index B+/P 84,000 3,168,000 6/20/17 500 bp 60,553 DJ CDX NA IG Series 18 Index BBB+/P (12,391) 2,500,000 6/20/17 100 bp (9,321) JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 74,156 2,796,750 6/20/17 500 bp 53,457 DJ CDX NA HY Series 18 Index B+/P 843,750 24,750,000 6/20/17 500 bp 660,574 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at August 31, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2012 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $149,996,559. (b) The aggregate identified cost on a tax basis is $158,987,067, resulting in gross unrealized appreciation and depreciation of $4,039,796 and $2,136,410, respectively, or net unrealized appreciation of $1,903,386. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $11,960. The fund received cash collateral of $12,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $16,946 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $19,230,190 and $31,100,343, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $135,417,850 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity for each during the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $32,000,000 on total return swap contracts for the reporting period Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on intertest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $525,989 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $52,000 on derivative contracts subject to the Master Agreements. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,139,971 $1,574,286 $— Capital goods 1,611,267 948,917 — Communication services 1,061,940 881,259 — Conglomerates 590,218 118,663 — Consumer cyclicals 4,546,925 1,806,940 — Consumer staples 3,703,336 1,781,486 — Energy 3,502,371 1,106,089 — Financials 8,916,966 3,017,752 — Health care 4,026,673 1,480,290 — Technology 9,366,480 540,961 — Transportation 644,733 375,360 — Utilities and power 879,341 508,660 — Total common stocks — Commodity linked notes — 6,544,265 — Corporate bonds and notes — 3,751,198 — Purchased options outstanding — 503,123 — U.S. Government and Agency Mortgage Obligations — 7,533,320 — U.S. Treasury Obligations — 953,758 — Short-term investments 47,993,358 39,480,547 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $128,601 $— Futures contracts (51,114) — — Written options — (133,370) — TBA sale commitments — (1,092,031) — Interest rate swap contracts — 2,142,664 — Total return swap contracts — 39,023 — Credit default contracts — 777,751 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,088,822 $311,071 Foreign exchange contracts 178,925 50,324 Equity contracts 1,655,177 1,493,210 Interest rate contracts 2,535,148 196,789 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2013 Date of reporting period:	August 31, 2012 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Equity Fund The fund's portfolio 8/31/12 (Unaudited) COMMON STOCKS (92.8%) (a) Shares Value Advertising and marketing services (0.2%) Hakuhodo DY Holdings, Inc. (Japan) 310 $20,345 Publicis Group SA (France) 387 20,054 Aerospace and defense (1.4%) Cobham PLC (United Kingdom) 5,071 17,625 Embraer SA ADR (Brazil) 411 11,076 European Aeronautic Defense and Space Co. NV (France) 738 28,107 Exelis, Inc. 1,500 15,150 Lockheed Martin Corp. 1,303 118,754 Raytheon Co. 1,839 103,940 Smith & Wesson Holding Corp. (NON) 366 2,943 Sturm Ruger & Co., Inc. 93 4,027 Agriculture (0.1%) Andersons, Inc. (The) 16 643 Archer Daniels-Midland Co. 88 2,354 Black Earth Farming, Ltd. SDR (Jersey) (NON) 158 323 Cresud S.A.C.I.F. y A. ADR (Argentina) 64 506 First Resources, Ltd. (Singapore) 4,000 6,683 Golden Agri-Resources, Ltd. (Singapore) 16,000 9,142 GrainCorp, Ltd. (Rights) (Australia) (F) 17 7 GrainCorp, Ltd. (Australia) 187 1,786 KWS Saat AG (Germany) 3 780 PT Astra Agro Lestari Tbk (Indonesia) 500 1,171 SLC Agricola SA (Brazil) 71 745 Vilmorin & Cie (France) 7 816 Viterra, Inc. (Canada) 156 2,554 Wilmar International, Ltd. (Singapore) 1,000 2,516 Airlines (0.5%) Alaska Air Group, Inc. (NON) 116 3,892 Delta Air Lines, Inc. (NON) 5,210 45,066 International Consolidated Airlines Group SA (United Kingdom) (NON) 3,392 7,546 Turk Hava Yollari (Turkey) (NON) 4,469 8,841 United Continental Holdings, Inc. (NON) 1,562 28,818 US Airways Group, Inc. (NON) 214 2,281 Automotive (1.3%) Brilliance China Automotive Holdings, Inc. (China) (NON) 12,000 11,763 Daimler AG (Registered Shares) (Germany) 347 16,989 Fiat Industrial SpA (Italy) 1,388 13,933 General Motors Co. (NON) 3,152 67,294 Hino Motors, Ltd. (Japan) 3,000 20,828 Hyundai Motor Co. (South Korea) 31 6,602 Isuzu Motors, Ltd. (Japan) 5,000 25,686 Kia Motors Corp. (South Korea) 329 21,578 Lear Corp. 593 23,025 Localiza Rent a Car SA (Brazil) 718 12,663 Scania AB Class B (Sweden) 769 13,204 Suzuki Motor Corp. (Japan) 1,000 18,354 Volkswagen AG (Preference) (Germany) 120 21,147 Banking (6.2%) Agricultural Bank of China, Ltd. (China) 27,000 9,992 Australia & New Zealand Banking Group, Ltd. (Australia) 1,456 37,460 Banco Latinoamericano de Exportaciones SA Class E (Panama) 307 6,465 Banco Santander Central Hispano SA (Spain) (NON) 1,982 14,067 Bank Mandiri (Persero) Tbk PT (Indonesia) 21,000 17,213 Bank of America Corp. 1,432 11,442 Bank of the Ozarks, Inc. 115 3,692 Barclays PLC (United Kingdom) 8,972 26,134 BNP Paribas SA (France) 572 24,735 BofI Holding, Inc. (NON) 127 2,991 Cardinal Financial Corp. 288 3,730 China Construction Bank Corp. (China) 29,000 19,126 CIMB Group Holdings Berhad (Malaysia) 4,900 12,198 Citigroup, Inc. 787 23,382 Citizens & Northern Corp. 182 3,487 Citizens Republic Bancorp, Inc. (NON) 169 3,459 City National Corp. 150 7,703 Commonwealth Bank of Australia (Australia) 666 37,776 DBS Group Holdings, Ltd. (Singapore) 1,000 11,608 East West Bancorp, Inc. 238 5,222 Financial Institutions, Inc. 184 3,220 First Community Bancshares Inc. 188 2,794 FirstRand, Ltd. (South Africa) 2,614 8,536 Flushing Financial Corp. 314 4,785 Hachijuni Bank, Ltd. (The) (Japan) 3,000 16,536 Hanmi Financial Corp. (NON) 387 4,834 Heartland Financial USA, Inc. 125 3,274 Home Bancshares, Inc. 90 2,836 HSBC Holdings, PLC (United Kingdom) 5,388 46,937 ICICI Bank, Ltd. (India) 533 8,656 Industrial and Commercial Bank of China, Ltd. (China) 40,000 21,733 Itau Unibanco Holding SA ADR (Preference) (Brazil) 553 8,743 JPMorgan Chase & Co. 5,697 211,587 Kasikornbank PCL NVDR (Thailand) 2,600 14,036 M&T Bank Corp. 532 46,231 MainSource Financial Group, Inc. 281 3,380 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 3,800 17,417 National Australia Bank, Ltd. (Australia) 598 15,627 Northern Trust Corp. 1,650 76,626 Peoples Bancorp, Inc. 180 3,978 PNC Financial Services Group, Inc. 1,210 75,214 Popular, Inc. (Puerto Rico) (NON) 153 2,424 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 19,500 14,249 Republic Bancorp, Inc. Class A 122 2,751 Resona Holdings, Inc. (Japan) 2,700 10,601 Royal Bank of Scotland Group PLC (United Kingdom) (NON) 1,063 3,814 Sberbank of Russia ADR (Russia) 1,922 22,000 Siam Commercial Bank PCL (Thailand) 2,000 9,574 Southside Bancshares, Inc. 152 3,330 Svenska Handelsbanken AB Class A (Sweden) 575 19,999 Swedbank AB Class A (Sweden) 1,153 20,176 Toronto-Dominion Bank (The) (Canada) 568 46,508 Turkiye Garanti Bankasi AS (Turkey) 2,626 11,257 Virginia Commerce Bancorp, Inc. (NON) 460 3,721 Walker & Dunlop, Inc. (NON) 151 1,996 Washington Banking Co. 227 3,094 Wells Fargo & Co. 6,906 235,011 Westpac Banking Corp. (Australia) 717 18,403 Beverage (1.4%) Anheuser-Busch InBev NV (Belgium) 224 18,839 Coca-Cola Co. (The) 1,922 71,883 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 244 9,177 Diageo PLC (United Kingdom) 531 14,526 Dr. Pepper Snapple Group, Inc. 1,536 68,828 Heineken Holding NV (Netherlands) 373 17,231 Molson Coors Brewing Co. Class B 1,115 49,662 PepsiCo, Inc. 477 34,549 SABMiller PLC (United Kingdom) 279 12,293 Biotechnology (1.1%) Affymax, Inc. (NON) 227 4,016 Amgen, Inc. 438 36,757 Celgene Corp. (NON) 467 33,643 Cubist Pharmaceuticals, Inc. (NON) 138 6,376 Gilead Sciences, Inc. (NON) 1,631 94,092 Medicines Co. (The) (NON) 357 9,171 PDL BioPharma, Inc. 730 5,373 RTI Biologics, Inc. (NON) 707 2,701 Spectrum Pharmaceuticals, Inc. (NON) 630 7,535 United Therapeutics Corp. (NON) 677 36,639 Broadcasting (0.6%) Belo Corp. Class A 1,378 10,059 CBS Corp. Class B 2,796 101,607 Grupo Televisa, S.A.B ADR (Mexico) 541 12,432 Sinclair Broadcast Group, Inc. Class A 706 8,161 Cable television (1.5%) Comcast Corp. Class A 7,735 259,355 HSN, Inc. 151 6,800 IAC/InterActiveCorp. 823 42,664 Kabel Deutschland Holding AG (Germany) (NON) 243 16,071 Capital goods (—%) Great Lakes Dredge & Dock Corp. 1,232 9,006 Chemicals (3.6%) Agrium, Inc. (Canada) 32 3,148 Albemarle Corp. 516 28,241 American Vanguard Corp. 89 2,618 Arkema (France) 22 1,872 BASF SE (Germany) 452 35,079 Cambrex Corp. (NON) 455 5,542 CF Industries Holdings, Inc. 336 69,555 China BlueChemical, Ltd. (China) 10,000 5,781 Cytec Industries, Inc. 317 21,705 Georgia Gulf Corp. 89 3,528 Honam Petrochemical Corp. (South Korea) 26 5,402 Incitec Pivot, Ltd. (Australia) 537 1,622 Innophos Holdings, Inc. 145 6,857 Innospec, Inc. (NON) 168 5,285 Intrepid Potash, Inc. (NON) 46 1,032 K&S AG (Germany) 104 5,077 Koninklijke DSM NV (Netherlands) 347 16,238 Kraton Performance Polymers, Inc. (NON) 79 1,695 Kronos Worldwide, Inc. 246 4,175 Landec Corp. (NON) 277 2,715 LG Chemical, Ltd. (South Korea) 31 8,278 Linde AG (Germany) 124 19,533 LSB Industries, Inc. (NON) 451 17,003 LyondellBasell Industries NV Class A (Netherlands) 1,495 73,016 Minerals Technologies, Inc. 28 1,899 Monsanto Co. 2,125 185,109 Mosaic Co. (The) 34 1,969 Nitto Denko Corp. (Japan) 800 37,198 Nufarm, Ltd. (Australia) 268 1,628 OM Group, Inc. (NON) 132 2,434 PolyOne Corp. 452 7,133 Potash Corp. of Saskatchewan, Inc. (Canada) 95 3,902 PPG Industries, Inc. 744 81,855 Showa Denko KK (Japan) 7,000 11,881 Sociedad Quimica y Minera de Chile SA ADR (Chile) 55 3,390 Syngenta AG (Switzerland) 66 22,228 Tronox, Ltd. Class A 122 3,146 Valspar Corp. 562 29,977 W.R. Grace & Co. (NON) 127 7,336 Westlake Chemical Corp. 165 11,349 Yara International ASA (Norway) 51 2,495 Coal (0.1%) Peabody Energy Corp. 1,214 26,259 Commercial and consumer services (1.4%) Alliance Data Systems Corp. (NON) 388 53,408 Alliance Global Group, Inc. (Philippines) 44,800 12,575 Bunzl PLC (United Kingdom) 985 17,552 Compass Group PLC (United Kingdom) 1,066 12,006 Corporate Executive Board Co. (The) 50 2,328 Daum Communications Corp. (South Korea) 80 8,008 Deluxe Corp. 240 6,809 Dun & Bradstreet Corp. (The) 349 28,252 Expedia, Inc. 608 31,227 Global Cash Access Holdings, Inc. (NON) 402 3,083 HMS Holdings Corp. (NON) 107 3,687 Randstad Holding NV (Netherlands) 125 4,059 RPX Corp. (NON) 163 1,914 Standard Parking Corp. (NON) 290 6,696 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 23,688 TNS, Inc. (NON) 501 7,320 Tongaat Hulett, Ltd. (South Africa) 475 8,025 Towers Watson & Co. Class A 406 22,054 URS Corp. 562 20,462 VistaPrint NV (NON) 745 26,872 Communications equipment (0.8%) Cisco Systems, Inc. 8,485 161,894 Coinstar, Inc. (NON) 39 1,994 Plantronics, Inc. 83 2,960 RF Micro Devices, Inc. (NON) 470 1,763 Wistron NeWeb Corp. (Taiwan) 4,356 7,821 Components (—%) Coherent, Inc. (NON) 48 2,260 Computers (4.9%) 3D Systems Corp. (NON) 56 2,448 Actuate Corp. (NON) 1,560 10,904 Anixter International, Inc. 55 3,307 Apple, Inc. 1,232 819,576 Aspen Technology, Inc. (NON) 134 3,267 Bottomline Technologies, Inc. (NON) 168 3,770 Brocade Communications Systems, Inc. (NON) 4,255 24,679 Commvault Systems, Inc. (NON) 40 2,017 Dell, Inc. (NON) 4,516 47,824 Fujitsu, Ltd. (Japan) 7,000 28,724 InnerWorkings, Inc. (NON) 250 3,013 Ixia (NON) 129 1,914 MTS Systems Corp. 89 4,522 Netscout Systems, Inc. (NON) 166 3,943 Polycom, Inc. (NON) 1,345 14,015 Procera Networks, Inc. (NON) 178 3,772 RealPage, Inc. (NON) 141 3,597 Silicon Graphics International Corp. (NON) 365 3,117 Synaptics, Inc. (NON) 104 3,164 Synchronoss Technologies, Inc. (NON) 72 1,657 Tangoe, Inc. (NON) 93 1,507 Western Digital Corp. (NON) 965 40,356 Conglomerates (2.3%) AMETEK, Inc. 1,493 51,225 Danaher Corp. 2,596 139,068 General Electric Co. 7,014 145,260 Marubeni Corp. (Japan) 1,000 6,457 Siemens AG (Germany) 178 16,877 Tyco International, Ltd. 2,292 129,223 Construction (0.6%) Chicago Bridge & Iron Co., NV (Netherlands) 697 25,664 China National Materials Co., Ltd. (China) 25,000 6,062 China Shanshui Cement Group, Ltd. (China) 12,000 6,275 China State Construction International Holdings, Ltd. (China) 8,000 8,547 Eagle Materials, Inc. 93 3,966 Fortune Brands Home & Security, Inc. (NON) 1,183 30,167 Holcim, Ltd. (Switzerland) 369 22,624 Indocement Tunggal Prakarsa (Indonesia) 5,500 11,725 Multiplan Empreendimentos Imobilliarios SA (Brazil) 339 8,667 Sino Thai Engineering & Construction PCL (Thailand) 16,000 8,680 Consumer (0.1%) Christian Dior SA (France) 130 18,451 Helen of Troy, Ltd. (Bermuda) (NON) 87 2,735 Consumer finance (0.3%) Cardtronics, Inc. (NON) 180 5,085 DFC Global Corp. (NON) 240 4,469 Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 1,174 15,532 LIC Housing Finance, Ltd. (India) (NON) 2,255 9,732 Nationstar Mortgage Holdings, Inc. (NON) 161 4,366 Nelnet, Inc. Class A 175 4,191 Ocwen Financial Corp. (NON) 405 10,421 Portfolio Recovery Associates, Inc. (NON) 36 3,613 Walter Investment Management Corp. 125 3,499 World Acceptance Corp. (NON) 43 3,139 Consumer goods (0.8%) Church & Dwight Co., Inc. 306 16,750 Kao Corp. (Japan) 700 21,174 Prestige Brands Holdings, Inc. (NON) 215 3,453 Procter & Gamble Co. (The) 1,748 117,448 Consumer services (0.3%) Avis Budget Group, Inc. (NON) 648 10,640 Corrections Corporation of America 812 27,048 Geo Group, Inc. (The) (NON) 319 8,393 Itron, Inc. (NON) 171 7,415 OpenTable, Inc. (NON) 37 1,571 Distribution (0.2%) Beacon Roofing Supply, Inc. (NON) 185 5,206 Core-Mark Holding Co., Inc. 87 3,962 Spartan Stores, Inc. 148 2,266 Toyota Tsusho Corp. (Japan) 1,100 22,592 Electric utilities (2.6%) Aboitiz Power Corp. (Philippines) 12,300 9,956 AES Corp. (The) (NON) 4,095 46,642 Ameren Corp. 1,574 51,501 CenterPoint Energy, Inc. 2,703 55,114 Chubu Electric Power, Inc. (Japan) 300 3,574 CMS Energy Corp. 1,729 39,888 DTE Energy Co. 1,058 61,787 Enel SpA (Italy) 4,416 14,523 Entergy Corp. 1,051 71,552 GDF Suez (France) 795 19,533 PG&E Corp. 2,213 96,066 Power Grid Corp. of India, Ltd. (India) 3,550 7,631 Red Electrica Corporacion SA (Spain) 429 18,547 TECO Energy, Inc. 1,591 27,620 Westar Energy, Inc. 873 25,422 Electrical equipment (1.1%) ABB, Ltd. (Switzerland) 1,035 17,964 Dongfang Electric Corp., Ltd. (China) 4,000 5,484 Emerson Electric Co. 3,352 170,013 Harbin Electric Co., Ltd. (China) 8,000 6,470 Hitachi, Ltd. (Japan) 7,000 40,432 Universal Display Corp. (NON) 56 2,261 Electronics (2.6%) Acacia Research Corp. (NON) 58 1,528 Agilent Technologies, Inc. 1,725 64,101 Asustek Computer, Inc. (Taiwan) 1,000 10,047 Broadcom Corp. Class A (NON) 1,656 58,838 China Automation Group, Ltd. (China) 23,000 3,953 Cirrus Logic, Inc. (NON) 90 3,750 EnerSys (NON) 203 7,562 FEI Co. 166 8,916 First Solar, Inc. (NON) 170 3,398 GSI Group, Inc. (NON) 358 3,222 Hollysys Automation Technologies, Ltd. (China) (NON) 957 8,996 Hon Hai Precision Industry Co., Ltd. (Taiwan) 6,820 19,428 Infineon Technologies AG (Germany) 2,870 19,796 Integrated Silicon Solutions, Inc. (NON) 605 5,996 Intel Corp. 2,727 67,711 L-3 Communications Holdings, Inc. 635 44,602 LITE-ON IT Corp. (Taiwan) 39 34 MediaTek, Inc. (Taiwan) 1,000 10,737 Mentor Graphics Corp. (NON) 468 7,736 Microsemi Corp. (NON) 170 3,385 NVIDIA Corp. (NON) 2,417 33,911 Omnivision Technologies, Inc. (NON) 144 2,340 Pegatron Corp. (Taiwan) 5,000 6,309 Pericom Semiconductor Corp. (NON) 378 3,035 QLogic Corp. (NON) 3,299 40,149 Samsung Electronics Co., Ltd. (South Korea) 60 65,537 Semtech Corp. (NON) 176 4,316 Silicon Image, Inc. (NON) 471 2,228 SK Hynix, Inc. (South Korea) (NON) 740 13,913 Skyworks Solutions, Inc. (NON) 72 2,193 Spreadtrum Communications, Inc. ADR (China) 432 8,536 Tripod Technology Corp. (Taiwan) 2,440 5,403 Vishay Intertechnology, Inc. (NON) 1,501 14,350 Energy (oil field) (1.4%) Basic Energy Services, Inc. (NON) 370 4,107 Eurasia Drilling Co., Ltd. GDR (Russia) 286 8,589 Helix Energy Solutions Group, Inc. (NON) 500 8,810 Key Energy Services, Inc. (NON) 514 4,066 Mitcham Industries, Inc. (NON) 218 3,335 National Oilwell Varco, Inc. 1,333 105,040 Oceaneering International, Inc. 1,094 58,573 Petrofac, Ltd. (United Kingdom) 1,241 29,520 Sapurakencana Petroleum Bhd (Malaysia) (NON) 14,900 11,309 Schlumberger, Ltd. 472 34,163 Superior Energy Services (NON) 918 19,067 Engineering and construction (0.7%) China Railway Group, Ltd. Class H (China) 22,000 8,306 Daelim Industrial Co., Ltd. (South Korea) 81 6,378 Fluor Corp. 1,012 52,118 KEPCO Engineering & Construction Co., Inc. (South Korea) 134 9,335 McDermott International, Inc. (NON) 2,427 27,037 Samsung Engineering Co., Ltd. (South Korea) 66 11,261 Singapore Technologies Engineering, Ltd. (Singapore) 2,000 5,477 Vinci SA (France) 454 19,695 Entertainment (0.2%) Bluegreen Corp. (NON) 385 2,198 Dolby Laboratories, Inc. Class A (NON) 477 15,827 Major Cineplex Group PCL (Thailand) 13,400 7,355 Town Sports International Holdings, Inc. (NON) 341 4,440 VOXX International Corp. (NON) 544 4,080 Environmental (—%) Tetra Tech, Inc. (NON) 71 1,842 Woongjin Coway Company, Ltd. (South Korea) 240 8,333 Financial (0.8%) 3i Group PLC (United Kingdom) 2,580 8,406 Assurant, Inc. 773 27,248 BM&F Bovespa SA (Brazil) 1,500 7,944 CBOE Holdings, Inc. 1,241 35,294 CIT Group, Inc. (NON) 570 21,523 Nasdaq OMX Group, Inc. (The) 1,664 38,056 ORIX Corp. (Japan) 170 15,788 Sovran Self Storage, Inc. (R) 131 7,447 Yuanta Financial Holding Co., Ltd. (Taiwan) 11,467 5,358 Food (1.4%) Associated British Foods PLC (United Kingdom) 711 14,931 BRF - Brasil Foods SA ADR (Brazil) 89 1,434 Bunge, Ltd. 36 2,291 Campbell Soup Co. 1,368 48,072 Casino Guichard-Perrachon SA (France) 225 19,962 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 2,000 129 Chiquita Brands International, Inc. (NON) 31 186 ConAgra Foods, Inc. 2,594 65,135 Distribuidora Internacional de Alimentacion SA (Spain) 2,037 10,809 Glanbia PLC (Ireland) 112 890 Ingredion, Inc. 37 1,992 IOI Corp. Bhd (Malaysia) 1,000 1,642 Kerry Group PLC Class A (Ireland) 373 17,890 Kuala Lumpur Kepong Bhd (Malaysia) 200 1,486 M Dias Branco SA (Brazil) 270 8,380 Maple Leaf Foods, Inc. (Canada) 72 807 Nestle SA (Switzerland) 893 55,488 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 3,500 882 Smithfield Foods, Inc. (NON) 40 773 Tate & Lyle PLC (United Kingdom) 127 1,321 Tesco PLC (United Kingdom) 1,130 6,041 Tyson Foods, Inc. Class A 71 1,112 Unilever PLC (United Kingdom) 381 13,701 Universal Robina Crop. (Philippines) 6,650 9,624 Yamazaki Baking Co., Inc. (Japan) 1,000 13,164 Forest products and packaging (0.3%) Bemis Co., Inc. 685 20,728 Buckeye Technologies, Inc. 152 4,609 Domtar Corp. (Canada) 228 16,516 KapStone Paper and Packaging Corp. (NON) 234 4,687 Sealed Air Corp. 1,226 17,495 Gaming and lottery (0.1%) Ameristar Casinos, Inc. 342 5,763 OPAP SA (Greece) 1,109 7,670 Health-care services (2.8%) Aetna, Inc. 1,599 61,418 Alfresa Holdings Corp. (Japan) 200 9,892 Amedisys, Inc. (NON) 45 634 AmerisourceBergen Corp. 1,221 47,033 AmSurg Corp. (NON) 128 3,764 athenahealth, Inc. (NON) 25 2,209 Centene Corp. (NON) 75 3,046 Computer Programs & Systems, Inc. 35 1,769 HCA Holdings, Inc. 693 19,785 Health Management Associates, Inc. Class A (NON) 1,773 13,581 Health Net, Inc. (NON) 122 2,837 HealthSouth Corp. (NON) 386 8,839 Humana, Inc. 730 51,158 Kindred Healthcare, Inc. (NON) 382 4,263 McKesson Corp. 1,033 89,985 MedAssets, Inc. (NON) 618 10,549 Metropolitan Health Networks, Inc. (NON) 716 5,757 Molina Healthcare, Inc. (NON) 179 4,339 Omega Healthcare Investors, Inc. (R) 321 7,710 Omnicare, Inc. 888 28,753 Pharmacyclics, Inc. (NON) 23 1,539 Quality Systems, Inc. 50 884 Sinopharm Group Co. (China) 2,000 6,375 Suzuken Co., Ltd. (Japan) 200 6,785 Triple-S Management Corp. Class B (Puerto Rico) (NON) 99 2,024 UnitedHealth Group, Inc. 3,638 197,543 WellCare Health Plans, Inc. (NON) 121 6,859 Homebuilding (—%) M.D.C. Holdings, Inc. 86 2,982 Ryland Group, Inc. (The) 121 3,244 Household furniture and appliances (0.1%) Conn's, Inc. (NON) 261 6,045 Haier Electronics Group Co., Ltd. (China) (NON) 6,000 7,087 La-Z-Boy, Inc. (NON) 517 7,135 Select Comfort Corp. (NON) 86 2,457 Tempur-Pedic International, Inc. (NON) 125 3,905 Insurance (3.5%) AIA Group, Ltd. (Hong Kong) 4,800 16,541 Allianz SE (Germany) 137 15,038 Allied World Assurance Co. Holdings AG 431 33,846 American Equity Investment Life Holding Co. 475 5,491 American Financial Group, Inc. 684 25,691 Amtrust Financial Services, Inc. 94 2,438 Aon PLC 1,963 101,997 Arch Capital Group, Ltd. (NON) 1,017 40,588 Assured Guaranty, Ltd. (Bermuda) 302 3,986 AXA SA (France) 1,397 20,141 Berkshire Hathaway, Inc. Class B (NON) 878 74,051 CNO Financial Group, Inc. 648 5,767 Discovery Holdings, Ltd. (South Africa) 1,334 9,146 Everest Re Group, Ltd. 358 37,110 Fidelity National Financial, Inc. Class A 1,794 33,799 Genworth Financial, Inc. Class A (NON) 1,414 7,480 Hartford Financial Services Group, Inc. (The) 2,948 52,858 Insurance Australia Group, Ltd. (Australia) 5,418 23,299 Maiden Holdings, Ltd. (Bermuda) 308 2,827 PartnerRe, Ltd. 255 18,717 ProAssurance Corp. 192 17,132 Protective Life Corp. 143 4,040 Prudential Financial, Inc. 407 22,186 Prudential PLC (United Kingdom) 1,416 17,710 Reinsurance Group of America, Inc. Class A 270 15,860 RenaissanceRe Holdings, Ltd. 412 31,827 Suncorp Group, Ltd. (Australia) 1,915 18,240 Swiss Life Holding AG (Switzerland) 191 21,631 Symetra Financial Corp. 317 3,874 Validus Holdings, Ltd. 677 22,686 W.R. Berkley Corp. 919 34,352 Investment banking/Brokerage (1.5%) Deutsche Bank AG (Germany) 485 17,191 Eaton Vance Corp. 1,599 43,317 Goldman Sachs Group, Inc. (The) 575 60,789 Investment AB Kinnevik Class B (Sweden) 947 19,116 Jefferies Group, Inc. 2,453 36,035 Morgan Stanley 5,406 81,090 National Financial Partners Corp. (NON) 152 2,240 SWS Group, Inc. (NON) 511 3,051 TD Ameritrade Holding Corp. 2,646 45,273 Leisure (—%) Brunswick Corp. 109 2,582 Lodging/Tourism (0.8%) Home Inns & Hotels Management, Inc. ADR (China) (NON) 267 6,157 Marriott International, Inc. Class A 1,277 48,117 MGM China Holdings, Ltd. (Hong Kong) 8,400 13,888 Sands China, Ltd. (Hong Kong) 2,000 7,073 SJM Holdings, Ltd. (Hong Kong) 7,000 14,799 Wyndham Worldwide Corp. 823 42,911 Wynn Resorts, Ltd. 394 40,649 Machinery (0.9%) AGCO Corp. (NON) 78 3,283 Applied Industrial Technologies, Inc. 163 6,631 Cascade Corp. 117 5,741 Chart Industries, Inc. (NON) 131 9,144 CNH Global NV (Netherlands) (NON) 59 2,335 Cummins, Inc. 959 93,128 Deere & Co. 46 3,455 DXP Enterprises, Inc. (NON) 112 5,164 Franklin Electric Co., Inc. 104 5,640 Fuji Electric Co., Ltd. (Japan) 7,000 13,959 Gardner Denver, Inc. 73 4,400 Global Power Equipment Group, Inc. 172 3,354 IHI Corp. (Japan) 4,000 8,647 Lindsay Corp. 29 1,895 NACCO Industries, Inc. Class A 28 2,979 Schindler Holding AG (Switzerland) 129 15,179 Manufacturing (0.7%) AZZ, Inc. 100 3,176 Chase Corp. 151 2,457 Dover Corp. 1,040 60,122 Generac Holdings, Inc. 134 2,888 Greenbrier Companies, Inc. (NON) 177 2,558 ITT Corp. 745 14,826 Standex International Corp. 81 3,616 Textron, Inc. 1,724 46,065 TriMas Corp. (NON) 458 9,847 Valmont Industries, Inc. 59 7,478 Media (1.1%) Demand Media, Inc. (NON) 150 1,523 News Corp. Class A 5,091 119,078 Viacom, Inc. Class B 2,177 108,872 Medical technology (0.7%) ABIOMED, Inc. (NON) 154 3,439 C.R. Bard, Inc. 412 40,421 Coloplast A/S Class B (Denmark) 89 17,755 Conmed Corp. 265 7,160 Cyberonics, Inc. (NON) 53 2,646 Fresenius SE & Co. KGgA (Germany) 172 18,332 Greatbatch, Inc. (NON) 333 7,709 Haemonetics Corp. (NON) 54 3,978 OraSure Technologies, Inc. (NON) 571 5,544 PSS World Medical, Inc. (NON) 73 1,576 ResMed, Inc. (NON) 830 31,183 STAAR Surgical Co. (NON) 669 4,382 Metals (1.0%) Assa Abloy AB Class B (Sweden) 911 27,804 BHP Billiton PLC (United Kingdom) 626 18,202 BHP Billiton, Ltd. (Australia) 1,063 34,945 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 201 7,258 Gold Fields, Ltd. (South Africa) 1,392 17,023 L.B. Foster Co. Class A 57 1,833 NN, Inc. (NON) 383 3,229 Rio Tinto PLC (United Kingdom) 603 26,377 Rio Tinto, Ltd. (Australia) 321 16,451 Steel Dynamics, Inc. 1,355 16,558 Stillwater Mining Co. (NON) 271 2,854 Vale SA ADR (Preference) (Brazil) 713 11,494 Vale SA ADR (Brazil) 360 5,893 voestalpine AG (Austria) 555 15,846 Natural gas utilities (0.2%) China Resources Gas Group, Ltd. (China) 4,000 7,881 National Grid PLC (United Kingdom) 2,679 29,052 Toho Gas Co., Ltd. (Japan) 2,000 13,074 Office equipment and supplies (0.2%) Staples, Inc. 3,398 37,106 Oil and gas (7.6%) BP PLC (United Kingdom) 2,831 19,799 Cairn India, Ltd. (India) (NON) 1,330 8,139 Chevron Corp. 2,474 277,484 Clayton Williams Energy, Inc. (NON) 56 2,691 CNOOC, Ltd. (China) 6,000 11,368 ConocoPhillips 753 42,763 CVR Energy, Inc. (Escrow) 236 — Delek US Holdings, Inc. 385 10,110 Diamond Offshore Drilling, Inc. 405 27,143 Energy Partners, Ltd. (NON) 254 4,374 ENI SpA (Italy) 1,321 29,207 Exxon Mobil Corp. 4,171 364,128 Ezion Holdings, Ltd. (Singapore) 7,000 5,941 Gazprom OAO ADR (Russia) 1,150 11,087 Helmerich & Payne, Inc. 509 23,231 HollyFrontier Corp. 999 40,250 Kodiak Oil & Gas Corp. (NON) 456 4,077 Lukoil OAO ADR (Russia) 443 25,124 Marathon Oil Corp. 2,421 67,352 Marathon Petroleum Corp. 1,383 71,570 Murphy Oil Corp. 805 41,321 Occidental Petroleum Corp. 1,362 115,784 Pacific Rubiales Energy Corp. (Colombia) 598 14,620 Petroleo Brasileiro SA ADR (Preference) (Brazil) 629 12,945 Phillips 66 (NON) 376 15,792 Repsol YPF SA (Spain) 580 10,644 Rosetta Resources, Inc. (NON) 62 2,662 Royal Dutch Shell PLC Class A (United Kingdom) 1,016 35,573 Royal Dutch Shell PLC Class B (United Kingdom) 934 33,703 Statoil ASA (Norway) 1,171 30,061 Stone Energy Corp. (NON) 170 4,000 Swift Energy Co. (NON) 213 4,151 Tesoro Corp. (NON) 1,138 45,224 Total SA (France) 550 27,407 Unit Corp. (NON) 82 3,262 Vaalco Energy, Inc. (NON) 898 6,654 Valero Energy Corp. 3,401 106,315 W&T Offshore, Inc. 175 3,021 Western Refining, Inc. 270 7,552 Williams Cos., Inc. (The) 1,432 46,211 Pharmaceuticals (5.5%) Abbott Laboratories 306 20,055 AstraZeneca PLC (United Kingdom) 458 21,331 Bayer AG (Germany) 86 6,670 Eli Lilly & Co. 3,781 169,805 Endo Health Solutions, Inc. (NON) 1,224 38,948 Forest Laboratories, Inc. (NON) 3,113 107,990 GlaxoSmithKline PLC (United Kingdom) 1,974 44,635 Glenmark Pharmaceuticals, Ltd. (India) (NON) 1,954 15,509 Hi-Tech Pharmacal Co., Inc. (NON) 90 3,212 Impax Laboratories, Inc. (NON) 278 6,580 Jazz Pharmaceuticals PLC (Ireland) (NON) 331 15,064 Johnson & Johnson 1,674 112,878 Medicis Pharmaceutical Corp. Class A 279 8,805 Merck & Co., Inc. 1,245 53,597 Novartis AG (Switzerland) 433 25,501 Novo Nordisk A/S Class B (Denmark) 163 25,648 Obagi Medical Products, Inc. (NON) 712 9,512 Orion OYJ Class B (Finland) 526 10,785 Otsuka Holdings Company, Ltd. (Japan) 900 27,489 Pfizer, Inc. 13,191 314,737 PharMerica Corp. (NON) 246 3,100 Questcor Pharmaceuticals, Inc. (NON) 69 2,997 Roche Holding AG-Genusschein (Switzerland) 260 47,303 Salix Pharmaceuticals, Ltd. (NON) 42 1,846 Sanofi (France) 312 25,483 ViroPharma, Inc. (NON) 227 6,038 Warner Chilcott PLC Class A (NON) 2,169 29,542 Power producers (—%) China WindPower Group, Ltd. (China) 120,000 2,948 Publishing (0.5%) Gannett Co., Inc. 1,512 23,073 McGraw-Hill Cos., Inc. (The) 1,355 69,376 Scholastic Corp. 115 3,513 Railroads (0.2%) Central Japan Railway Co. (Japan) 5 43,604 Globaltrans Investment PLC 144A GDR (Russia) 388 7,294 Real estate (3.2%) AG Mortgage Investment Trust, Inc. (R) 93 2,195 Agree Realty Corp. (R) 140 3,475 Apollo Commercial Real Estate Finance, Inc. (R) 288 5,046 Apollo Residential Mortgage, Inc. 293 5,989 Arlington Asset Investment Corp. Class A 97 2,221 ARMOUR Residential REIT, Inc. (R) 474 3,536 Ashford Hospitality Trust, Inc. (R) 561 4,645 AvalonBay Communities, Inc. (R) 423 59,863 BR Properties SA (Brazil) 700 8,518 C C Land Holdings, Ltd. (China) 22,702 4,758 CBL & Associates Properties, Inc. (R) 572 12,224 Chimera Investment Corp. (R) 7,353 18,677 China Overseas Land & Investment, Ltd. (China) 4,000 9,059 Dexus Property Group (Australia) 16,725 16,551 Dynex Capital, Inc. (R) 437 4,567 Education Realty Trust, Inc. (R) 515 5,953 Entertainment Properties Trust (R) 62 2,827 Equity Residential Trust (R) 1,246 75,258 First Industrial Realty Trust (NON) (R) 253 3,264 Glimcher Realty Trust (R) 355 3,720 Hang Lung Group, Ltd. (Hong Kong) 3,000 18,765 HFF, Inc. Class A (NON) 641 8,525 Invesco Mortgage Capital, Inc. (R) 140 2,869 Investors Real Estate Trust (R) 423 3,532 Jones Lang LaSalle, Inc. 85 6,131 Lexington Realty Trust (R) 1,170 10,975 LTC Properties, Inc. (R) 202 6,815 MFA Financial, Inc. (R) 479 3,923 Mission West Properties (R) 269 2,426 National Health Investors, Inc. (R) 189 9,873 One Liberty Properties, Inc. (R) 194 3,707 PS Business Parks, Inc. (R) 132 8,998 Public Storage (R) 572 83,260 Rayonier, Inc. (R) 648 31,746 Sekisui Chemical Co., Ltd. (Japan) 2,000 16,416 Simon Property Group, Inc. (R) 1,051 166,794 St. Joe Co. (The) (NON) 707 13,553 Starwood Property Trust, Inc. (R) 109 2,567 Stockland (Units) (Australia) (R) 4,779 15,739 Universal Health Realty Income Trust (R) 48 2,072 Urstadt Biddle Properties, Inc. Class A (R) 151 2,945 Wheelock and Co., Ltd. (Hong Kong) 3,000 11,466 Regional Bells (0.7%) AT&T, Inc. 3,648 133,663 Cincinnati Bell, Inc. (NON) 984 4,615 Restaurants (0.4%) AFC Enterprises (NON) 675 16,214 Brinker International, Inc. 695 23,950 Buffalo Wild Wings, Inc. (NON) 52 3,993 Cheesecake Factory, Inc. (The) 123 4,085 Domino's Pizza, Inc. 67 2,374 McDonald's Corp. 345 30,874 Retail (6.9%) Advance Auto Parts, Inc. 393 27,950 Aeon Co., Ltd. (Japan) 1,100 12,667 ANN, Inc. (NON) 212 7,543 Bed Bath & Beyond, Inc. (NON) 1,101 73,954 Big Lots, Inc. (NON) 197 5,997 BR Malls Participacoes SA (Brazil) 1,055 13,149 Buckle, Inc. (The) 118 5,374 Cabela's, Inc. (NON) 130 6,241 Cash America International, Inc. 59 2,290 Coach, Inc. 1,192 69,291 Costco Wholesale Corp. 1,858 181,842 Crocs, Inc. (NON) 197 3,446 CVS Caremark Corp. 4,942 225,108 Deckers Outdoor Corp. (NON) 93 4,605 Destination Maternity Corp. 320 5,872 Dillards, Inc. Class A 485 36,414 Elders, Ltd. (Australia) (NON) 1,605 435 Express, Inc. (NON) 255 3,981 Finish Line, Inc. (The) Class A 306 7,026 Foot Locker, Inc. 1,942 67,134 Foschini Group, Ltd. (The) (South Africa) 927 14,858 Genesco, Inc. (NON) 35 2,473 GNC Holdings, Inc. Class A 88 3,419 Home Depot, Inc. (The) 3,296 187,047 Industria de Diseno Textil (Inditex) SA (Spain) 228 25,291 KAR Auction Services, Inc. (NON) 238 4,165 Koninklijke Ahold NV (Netherlands) 1,188 14,685 Kroger Co. (The) 3,313 73,814 Lowe's Cos., Inc. 2,395 68,210 Lumber Liquidators Holdings, Inc. (NON) 52 2,426 Macy's, Inc. 1,848 74,493 Men's Wearhouse, Inc. (The) 160 5,056 Mitra Adiperkasa Tbk PT (Indonesia) 7,500 5,193 Next PLC (United Kingdom) 522 29,639 O'Reilly Automotive, Inc. (NON) 604 51,310 PetSmart, Inc. 626 44,396 Pier 1 Imports, Inc. 95 1,756 Rent-A-Center, Inc. 98 3,457 Sonic Automotive, Inc. Class A 799 14,278 USANA Health Sciences, Inc. (NON) 39 1,769 Wal-Mart Stores, Inc. 567 41,164 Walmart De Mexico SAB de CV Ser. V (Mexico) 2,428 6,491 Williams-Sonoma, Inc. 168 6,891 Woolworths, Ltd. (Australia) 749 22,954 Semiconductor (1.0%) Applied Materials, Inc. 4,248 49,659 ASML Holding NV (Netherlands) 313 17,689 Cypress Semiconductor Corp. (NON) 265 3,077 Entegris, Inc. (NON) 898 7,893 KLA-Tencor Corp. 715 36,686 Lam Research Corp. (NON) 671 22,901 Photronics, Inc. (NON) 495 2,906 Qualcomm, Inc. 568 34,909 Rudolph Technologies, Inc. (NON) 402 3,755 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 4,000 11,146 Teradyne, Inc. (NON) 1,613 25,195 Ultra Clean Holdings, Inc. (NON) 429 2,523 Shipping (0.4%) Neptune Orient Lines, Ltd. (Singapore) (NON) 14,000 12,267 Swift Transportation Co. (NON) 701 5,713 United Parcel Service, Inc. Class B 554 40,891 Wabtec Corp. 342 26,724 Software (3.4%) BMC Software, Inc. (NON) 1,261 52,205 CA, Inc. 2,234 58,151 Cadence Design Systems, Inc. (NON) 3,041 40,141 JDA Software Group, Inc. (NON) 147 4,528 Manhattan Associates, Inc. (NON) 79 3,996 Microsoft Corp. 12,753 393,047 NTT Data Corp. (Japan) 2 5,992 Oracle Corp. 1,475 46,684 Parametric Technology Corp. (NON) 156 3,315 QLIK Technologies, Inc. (NON) 60 1,269 Rovi Corp. (NON) 524 8,038 SAP AG (Germany) 120 7,908 Symantec Corp. (NON) 3,937 70,197 Tencent Holdings, Ltd. (China) 300 9,206 TIBCO Software, Inc. (NON) 244 7,300 Ultimate Software Group, Inc. (NON) 50 4,960 Staffing (0.2%) Barrett Business Services, Inc. 129 3,269 On Assignment, Inc. (NON) 198 3,269 Robert Half International, Inc. 1,042 27,405 Technology (0.2%) Softbank Corp. (Japan) 400 16,364 Tech Data Corp. (NON) 351 17,052 Technology services (3.1%) Acxiom Corp. (NON) 498 8,496 AOL, Inc. (NON) 1,660 55,892 Baidu, Inc. ADR (China) (NON) 63 7,021 Computershare, Ltd. (Australia) 669 5,824 CSG Systems International, Inc. (NON) 174 3,691 Fair Isaac Corp. 285 12,172 Google, Inc. Class A (NON) 524 358,986 IBM Corp. 867 168,934 LivePerson, Inc. (NON) 193 3,179 Mail.ru Group., Ltd. GDR (Russia) 247 8,074 Perficient, Inc. (NON) 248 2,656 Sourcefire, Inc. (NON) 62 3,217 Travelzoo, Inc. (NON) 140 3,158 Tyler Technologies, Inc. (NON) 69 2,778 Unisys Corp. (NON) 61 1,289 VASCO Data Security International, Inc. (NON) 753 7,093 Yandex NV Class A (Russia) (NON) 356 7,519 Telecommunications (0.9%) Allot Communications, Ltd. (Israel) (NON) 141 3,725 Aruba Networks, Inc. (NON) 109 2,142 BT Group PLC (United Kingdom) 12,160 42,031 CalAmp Corp. (NON) 297 2,257 Comtech Telecommunications Corp. 158 4,443 EchoStar Corp. Class A (NON) 699 18,880 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 554 10,670 Far EasTone Telecommunications Co., Ltd. (Taiwan) 3,000 7,400 France Telecom SA (France) 1,232 17,008 InterDigital, Inc. 38 1,283 Loral Space & Communications, Inc. 74 5,433 NeuStar, Inc. Class A (NON) 158 5,936 NTELOS Holdings Corp. 286 4,911 NTT DoCoMo, Inc. (Japan) 6 10,230 Premiere Global Services, Inc. (NON) 205 1,898 Tele2 AB Class B (Sweden) 757 13,296 Telefonica SA (Spain) 1,228 15,505 USA Mobility, Inc. 211 2,408 Vodafone Group PLC (United Kingdom) 6,056 17,459 Telephone (1.5%) Deutsche Telekom AG (Germany) 1,307 15,579 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 500 23,142 Verizon Communications, Inc. 6,525 280,183 Textiles (—%) True Religion Apparel, Inc. 140 3,247 Warnaco Group, Inc. (The) (NON) 64 3,291 Tire and rubber (0.1%) Cooper Tire & Rubber Co. 537 10,735 Goodyear Tire & Rubber Co. (The) (NON) 515 6,283 Tobacco (2.2%) British American Tobacco (BAT) PLC (United Kingdom) 369 19,318 Japan Tobacco, Inc. (Japan) 1,100 33,217 Lorillard, Inc. 716 89,865 Philip Morris International, Inc. 3,704 330,766 Toys (—%) LeapFrog Enterprises, Inc. (NON) 400 4,336 Transportation (—%) CCR SA (Brazil) 997 8,959 Transportation services (0.1%) ComfortDelgro Corp., Ltd. (Singapore) 8,000 10,759 Trucks and parts (0.3%) Aisin Seiki Co., Ltd. (Japan) 600 19,222 American Axle & Manufacturing Holdings, Inc. (NON) 190 2,122 Hyundai Mobis (South Korea) 77 20,951 Hyundai Wia Corp. (South Korea) 82 13,063 Iochpe-Maxion SA (Brazil) 537 7,616 Standard Motor Products, Inc. 286 5,045 Total common stocks (cost $16,575,833) INVESTMENT COMPANIES (3.8%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 4,000 $4,718 iShares Russell 2000 Value Index Fund 191 13,735 SPDR S&P rust 5,004 706,765 SPDR S&P Midcap rust 306 54,263 Vanguard MSCI Emerging Markets ETF 730 29,310 Total investment Companies (cost $667,892) SHORT-TERM INVESTMENTS (3.9%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 638,752 $638,752 U.S. Treasury Bills with effective yields ranging from 0.165% to 0.171%, May 30, 2013 (SEG) $60,000 59,926 U.S. Treasury Bills with effective yields ranging from 0.139% to 0.139%, February 7, 2013 (SEG) 129,000 128,921 Total short-term investments (cost $827,596) TOTAL INVESTMENTS Total investments (cost $18,071,321) (b) FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $12,011,264) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 9/20/12 $3,508 $3,522 $(14) Australian Dollar Sell 9/20/12 3,508 3,565 57 British Pound Sell 9/20/12 338,034 331,687 (6,347) Canadian Dollar Sell 9/20/12 320,564 315,186 (5,378) Euro Buy 9/20/12 222,790 219,048 3,742 Japanese Yen Sell 9/20/12 2,299 1,877 (422) Swedish Krona Buy 9/20/12 116,144 113,806 2,338 Barclays Bank PLC Australian Dollar Buy 9/20/12 26,206 26,729 (523) Brazilian Real Buy 9/20/12 8,010 7,826 184 British Pound Buy 9/20/12 126,385 124,329 2,056 Canadian Dollar Buy 9/20/12 21,195 21,137 58 Canadian Dollar Sell 9/20/12 21,195 21,132 (63) Chilean Peso Buy 9/20/12 10,356 10,215 141 Czech Koruna Sell 9/20/12 21,247 20,117 (1,130) Euro Buy 9/20/12 286,318 280,022 6,296 Hungarian Forint Sell 9/20/12 224 320 96 Indian Rupee Sell 9/20/12 3,484 3,435 (49) Japanese Yen Sell 9/20/12 211,302 211,728 426 Malaysian Ringgit Sell 9/20/12 3,133 3,119 (14) Mexican Peso Sell 9/20/12 10,791 10,667 (124) New Zealand Dollar Sell 9/20/12 6,341 6,351 10 Norwegian Krone Sell 9/20/12 51,479 48,921 (2,558) Polish Zloty Sell 9/20/12 5,933 5,649 (284) Singapore Dollar Sell 9/20/12 13,799 13,744 (55) South African Rand Buy 9/20/12 5,867 5,864 3 South Korean Won Buy 9/20/12 7,577 7,609 (32) Swedish Krona Sell 9/20/12 87,380 85,707 (1,673) Taiwan Dollar Sell 9/20/12 17,319 17,277 (42) Turkish Lira Buy 9/20/12 20,347 20,560 (213) Citibank, N.A. Australian Dollar Sell 9/20/12 122,671 124,818 2,147 Brazilian Real Buy 9/20/12 9,287 9,296 (9) British Pound Buy 9/20/12 127,021 124,722 2,299 Canadian Dollar Buy 9/20/12 20,992 20,805 187 Canadian Dollar Sell 9/20/12 20,992 20,930 (62) Czech Koruna Sell 9/20/12 7,588 7,189 (399) Danish Krone Sell 9/20/12 4,610 4,469 (141) Euro Buy 9/20/12 55,729 54,361 1,368 Japanese Yen Sell 9/20/12 214,180 214,493 313 Mexican Peso Sell 9/20/12 5,180 5,093 (87) Singapore Dollar Buy 9/20/12 28,319 28,241 78 South Korean Won Buy 9/20/12 1,462 1,502 (40) Swiss Franc Buy 9/20/12 134,104 131,180 2,924 Taiwan Dollar Sell 9/20/12 13,533 13,518 (15) Turkish Lira Buy 9/20/12 13,931 14,056 (125) Credit Suisse AG Australian Dollar Buy 9/20/12 101,727 103,127 (1,400) Brazilian Real Buy 9/20/12 13,563 13,363 200 British Pound Buy 9/20/12 577,310 567,936 9,374 Canadian Dollar Sell 9/20/12 21,094 20,981 (113) Chilean Peso Buy 9/20/12 4,373 4,309 64 Czech Koruna Sell 9/20/12 12,232 11,371 (861) Euro Buy 9/20/12 5,283 4,723 560 Hungarian Forint Buy 9/20/12 4,405 4,528 (123) Japanese Yen Buy 9/20/12 839,658 840,970 (1,312) Malaysian Ringgit Buy 9/20/12 4,540 4,528 12 Mexican Peso Sell 9/20/12 38 176 138 New Zealand Dollar Sell 9/20/12 6,341 6,313 (28) Norwegian Krone Buy 9/20/12 113,183 109,139 4,044 Philippines Peso Buy 9/20/12 10,514 10,576 (62) Polish Zloty Sell 9/20/12 2,440 2,275 (165) Singapore Dollar Sell 9/20/12 10,108 10,076 (32) South African Rand Buy 9/20/12 867 1,047 (180) South Korean Won Buy 9/20/12 10,056 10,119 (63) Swedish Krona Buy 9/20/12 24,856 23,796 1,060 Swiss Franc Buy 9/20/12 314 308 6 Taiwan Dollar Sell 9/20/12 9,489 9,496 7 Turkish Lira Buy 9/20/12 18,647 18,802 (155) Deutsche Bank AG Australian Dollar Buy 9/20/12 20,737 21,027 (290) Australian Dollar Sell 9/20/12 20,737 21,050 313 Brazilian Real Buy 9/20/12 12,383 12,378 5 British Pound Buy 9/20/12 93,043 91,452 1,591 Canadian Dollar Buy 9/20/12 181,528 178,543 2,985 Czech Koruna Sell 9/20/12 11,129 10,291 (838) Euro Sell 9/20/12 102,778 100,435 (2,343) Mexican Peso Sell 9/20/12 6,995 6,890 (105) Norwegian Krone Buy 9/20/12 21,298 21,213 85 Polish Zloty Sell 9/20/12 5,752 5,427 (325) Singapore Dollar Sell 9/20/12 12,354 12,343 (11) South Korean Won Buy 9/20/12 9,279 9,235 44 Turkish Lira Buy 9/20/12 17,879 17,984 (105) Goldman Sachs International British Pound Buy 9/20/12 55,890 54,924 966 Canadian Dollar Buy 9/20/12 89,648 88,868 780 Canadian Dollar Sell 9/20/12 89,648 88,199 (1,449) Czech Koruna Sell 9/20/12 5 43 38 Euro Buy 9/20/12 48,810 47,812 998 Japanese Yen Buy 9/20/12 66,930 66,982 (52) Singapore Dollar Sell 9/20/12 12,595 12,560 (35) South Korean Won Buy 9/20/12 157 157 — Swedish Krona Sell 9/20/12 65,060 63,283 (1,777) Turkish Lira Buy 9/20/12 11,846 11,884 (38) Turkish Lira Sell 9/20/12 11,846 12,052 206 HSBC Bank USA, National Association Australian Dollar Buy 9/20/12 43,332 43,527 (195) Australian Dollar Sell 9/20/12 43,332 43,829 497 British Pound Sell 9/20/12 87,009 85,476 (1,533) Canadian Dollar Sell 9/20/12 43,810 43,106 (704) Czech Koruna Sell 9/20/12 21,201 20,200 (1,001) Euro Buy 9/20/12 148,317 144,910 3,407 Hong Kong Dollar Sell 9/20/12 36,747 36,755 8 Indian Rupee Sell 9/20/12 7,000 6,904 (96) Japanese Yen Sell 9/20/12 148,663 148,805 142 Norwegian Krone Buy 9/20/12 211,104 204,020 7,084 Singapore Dollar Sell 9/20/12 16,285 16,233 (52) South Korean Won Buy 9/20/12 10,636 10,679 (43) Swiss Franc Buy 9/20/12 62,023 60,659 1,364 Turkish Lira Buy 9/20/12 7,678 7,692 (14) JPMorgan Chase Bank, N.A. Australian Dollar Buy 9/20/12 268,039 272,188 (4,149) Brazilian Real Buy 9/20/12 11,548 11,469 79 British Pound Buy 9/20/12 158,618 155,930 2,688 Canadian Dollar Buy 9/20/12 144,208 141,998 2,210 Chilean Peso Buy 9/20/12 6,424 6,344 80 Czech Koruna Sell 9/20/12 16,870 16,059 (811) Euro Sell 9/20/12 670,257 656,582 (13,675) Hong Kong Dollar Buy 9/20/12 62,122 62,141 (19) Hungarian Forint Buy 9/20/12 6,053 5,922 131 Japanese Yen Sell 9/20/12 241,384 242,014 630 Mexican Peso Buy 9/20/12 127,109 124,953 2,156 New Zealand Dollar Buy 9/20/12 8,829 8,890 (61) New Zealand Dollar Sell 9/20/12 8,829 8,861 32 Norwegian Krone Sell 9/20/12 209,121 201,472 (7,649) Polish Zloty Sell 9/20/12 3,343 3,268 (75) Singapore Dollar Sell 9/20/12 47,813 47,679 (134) South African Rand Buy 9/20/12 5,202 5,357 (155) South Korean Won Buy 9/20/12 7,519 7,514 5 Swedish Krona Sell 9/20/12 120,235 118,653 (1,582) Swiss Franc Buy 9/20/12 419 410 9 Taiwan Dollar Sell 9/20/12 14,962 14,937 (25) Turkish Lira Buy 9/20/12 13,382 13,345 37 Royal Bank of Scotland PLC (The) Brazilian Real Buy 9/20/12 197 196 1 Brazilian Real Sell 9/20/12 197 194 (3) British Pound Sell 9/20/12 146,233 143,485 (2,748) Canadian Dollar Buy 9/20/12 81,940 80,379 1,561 Euro Buy 9/20/12 369,597 362,110 7,487 Japanese Yen Buy 9/20/12 77,591 77,674 (83) Mexican Peso Buy 9/20/12 998 1,019 (21) Singapore Dollar Sell 9/20/12 7,140 7,117 (23) South Korean Won Buy 9/20/12 86 75 11 Swiss Franc Sell 9/20/12 90,834 88,800 (2,034) Taiwan Dollar Sell 9/20/12 1,025 1,023 (2) Turkish Lira Buy 9/20/12 3,455 3,289 166 State Street Bank and Trust Co. Australian Dollar Sell 9/20/12 55,093 55,755 662 Brazilian Real Buy 9/20/12 13,809 13,659 150 British Pound Sell 9/20/12 72,402 71,514 (888) Canadian Dollar Buy 9/20/12 119,666 117,793 1,873 Chilean Peso Buy 9/20/12 1,941 1,940 1 Czech Koruna Sell 9/20/12 10,036 9,117 (919) Euro Buy 9/20/12 72,838 71,233 1,605 Hungarian Forint Buy 9/20/12 6,904 6,824 80 Japanese Yen Buy 9/20/12 71,800 71,767 33 Mexican Peso Buy 9/20/12 75 42 33 New Zealand Dollar Sell 9/20/12 6,180 6,153 (27) Norwegian Krone Sell 9/20/12 102,404 97,739 (4,665) Polish Zloty Sell 9/20/12 6,385 5,949 (436) Singapore Dollar Sell 9/20/12 12,435 12,400 (35) South African Rand Buy 9/20/12 6,544 6,732 (188) South Korean Won Buy 9/20/12 22,905 23,018 (113) Swedish Krona Buy 9/20/12 37,684 36,698 986 Swiss Franc Buy 9/20/12 314 307 7 Taiwan Dollar Sell 9/20/12 17,122 17,085 (37) Thai Baht Buy 9/20/12 10,259 10,164 95 Turkish Lira Buy 9/20/12 11,737 11,758 (21) UBS AG Australian Dollar Buy 9/20/12 20,737 21,025 (288) Australian Dollar Sell 9/20/12 20,737 21,050 313 British Pound Sell 9/20/12 36,518 36,253 (265) Canadian Dollar Sell 9/20/12 368,227 362,116 (6,111) Czech Koruna Sell 9/20/12 7,719 6,950 (769) Euro Sell 9/20/12 467,343 457,279 (10,064) Hungarian Forint Buy 9/20/12 5,256 5,040 216 Indian Rupee Sell 9/20/12 7,000 6,905 (95) Japanese Yen Sell 9/20/12 14,753 14,874 121 Mexican Peso Sell 9/20/12 5,974 5,921 (53) New Zealand Dollar Buy 9/20/12 1,445 1,416 29 Norwegian Krone Buy 9/20/12 127,584 123,264 4,320 Philippines Peso Buy 9/20/12 7,373 7,404 (31) Singapore Dollar Sell 9/20/12 15,403 15,359 (44) South African Rand Buy 9/20/12 6,045 6,209 (164) Swedish Krona Buy 9/20/12 251,244 245,348 5,896 Taiwan Dollar Sell 9/20/12 25,446 25,416 (30) Thai Baht Buy 9/20/12 7,249 7,174 75 Turkish Lira Buy 9/20/12 12,120 12,161 (41) Westpac Banking Corp. Australian Dollar Buy 9/20/12 175,494 178,212 (2,718) British Pound Sell 9/20/12 307,709 302,225 (5,484) Canadian Dollar Buy 9/20/12 198,159 195,248 2,911 Euro Buy 9/20/12 20,631 20,482 149 Japanese Yen Buy 9/20/12 272 272 — Mexican Peso Sell 9/20/12 7,471 7,507 36 Norwegian Krone Buy 9/20/12 23,747 23,345 402 Swedish Krona Sell 9/20/12 42,588 42,207 (381) Total FUTURES CONTRACTS OUTSTANDING at 8/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) FTSE 100 Index (Short) 2 $180,967 Sep-12 $(540) Russell 2000 Index Mini (Long) 2 162,220 Sep-12 4,341 S&P 500 Index E-Mini (Long) 5 351,275 Sep-12 24,053 S&P 500 Index E-Mini (Short) 4 281,020 Sep-12 (5,295) S&P Mid Cap 400 Index E-Mini (Long) 2 194,160 Sep-12 10,336 SPI 200 Index (Long) 1 111,270 Sep-12 1,396 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt OAO Open Joint Stock Company SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2012 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $21,181,602. (b) The aggregate identified cost on a tax basis is $18,203,731, resulting in gross unrealized appreciation and depreciation of $3,778,141 and $693,752, respectively, or net unrealized appreciation of $3,084,389. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $62 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $434,669 and $454,831, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $42,434 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 80.8% United Kingdom 2.8 Japan 2.8 Australia 1.3 France 1.1 Germany 1.1 Switzerland 1.1 China 1.0 South Korea 0.9 Netherlands 0.8 Brazil 0.6 Sweden 0.5 Hong Kong 0.5 Other 4.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk, and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 30 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $40,539 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $782,714 $409,410 $7 Capital goods 870,238 275,888 — Communication services 791,266 177,721 — Conglomerates 464,776 23,334 — Consumer cyclicals 1,868,561 453,447 — Consumer staples 1,587,030 364,660 129 Energy 1,628,107 297,471 — Financials 2,466,866 805,909 — Health care 1,825,325 309,493 — Technology 3,120,507 273,905 — Transportation 162,344 90,311 — Utilities and power 475,592 126,719 — Total common stocks Investment Companies $804,073 $4,718 $— Short-term investments 638,752 188,847 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (4,438) Futures contracts 34,291 Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $97,977 $102,415 Equity contracts 40,126 5,835 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 30, 2012
